                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06     Desc
                                                                          Main Document    Page 1 of 64



                                        1   BRETT A. AXELROD, ESQ. (Bar No. 168657)
                                            NICHOLAS A. KOFFROTH, ESQ. (Bar No. 287854)
                                        2   FOX ROTHSCHILD LLP
                                            Constellation Place
                                        3   10250 Constellation Blvd., Suite 900
                                        4   Los Angeles, California 90067
                                            Telephone: (310) 598-4150
                                        5   Facsimile: (310) 556-9828
                                            Email: baxelrod@foxrothschild.com
                                        6          nkoffroth@foxrothschild.com
                                            Proposed Counsel for Debtors
                                        7
                                        8                                  UNITED STATES BANKRUPTCY COURT

                                        9                                   CENTRAL DISTRICT OF CALIFORNIA
                                       10                                          NORTHERN DIVISION
                                       11
                                            In re                                               Case No. 9:21-bk-10412-MB
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                                                                                Chapter 11
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13           ORCUTT RANCHO, LLC,
                                       14                                                       NOTICE OF MOTION AND
                                                                                                EMERGENCY MOTION FOR
                                       15                                           Debtor.     INTERIM AND FINAL ORDERS:
                                                                                                (I) AUTHORIZING DEBTOR TO
                                       16                                                       OBTAIN POSTPETITION
                                                                                                FINANCING; (II) GRANTING LIENS
                                       17
                                                                                                AND SUPERPRIORITY CLAIMS;
                                       18                                                       (III) GRANTING ADEQUATE
                                                                                                PROTECTION TO PREPETITION
                                       19                                                       SECURED CREDITORS; (IV)
                                                                                                MODIFYING THE AUTOMATIC
                                       20                                                       STAY; AND (V) GRANTING RELATED
                                       21                                                       RELIEF; MEMORANDUM OF POINTS
                                                                                                AND AUTHORITIES IN SUPPORT
                                       22                                                       THEREOF

                                       23                                                       Hearing Date: April 26, 2021
                                                                                                Hearing Time: 10:30 a.m. (Pacific Time)
                                       24
                                                                                                Location:     1415 State Street
                                       25                                                                     Santa Barbara, CA 93101

                                       26
                                       27
                                       28

                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06             Desc
                                                                          Main Document    Page 2 of 64



                                        1                                     NOTICE OF EMERGENCY MOTION
                                        2             PLEASE TAKE NOTICE that, on April 26, 2021, at 10:30 a.m. (Pacific Time), the Court
                                        3   will hold a hearing (the “Hearing”) on the Emergency Motion for Interim and Final Orders: (I)
                                        4   Authorizing Debtor to Obtain Postpetition Financing; (II) Granting Liens and Superpriority
                                        5   Claims; (III) Granting Adequate Protection to Prepetition Secured Creditors; (IV) Modifying the
                                        6   Automatic Stay; and (V) Granting Related Relief (the “Motion”)1 filed by Orcutt Rancho, LLC
                                        7   (“Orcutt” or the “Debtor”), the debtor and debtor in possession in the above-captioned chapter 11
                                        8   case (the “Chapter 11 Case”).
                                        9             PLEASE TAKE FURTHER NOTICE that, due to the COVID-19 outbreak, the Honorable

                                       10   Martin R. Barash has suspended his prior telephonic hearing procedures. Until further notice, and

                                       11   except as may be otherwise ordered by the Court, all hearings before Judge Barash will be
1980 Festival Plaza Drive, Suite 700




                                       12   conducted remotely using ZoomGov. Hearing participants and members of the public may view
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   and listen to hearings before Judge Barash using ZoomGov free of charge. Video and audio

                                       14   connection information for each hearing will be provided on Judge Barash’s publicly posted hearing

                                       15   calendar, which may be viewed online at: http://ecf-ciao.cacb.uscourts.gov/CiaoPosted/default.aspx

                                       16   Individuals may appear by ZoomGov video and audio using a personal computer (equipped with

                                       17   camera, microphone and speaker), or a handheld mobile device (such as an iPhone). Individuals

                                       18   may participate by ZoomGov audio only using a telephone (standard telephone charges may apply).
                                       19   Neither a Zoom nor a ZoomGov account are necessary to participate and no pre-registration is
                                       20   required. The audio portion of each hearing will be recorded electronically by the Court and
                                       21   constitute its official record.
                                       22             PLEASE TAKE FURTHER NOTICE that, as set forth more fully in the Motion, the
                                       23   Debtor hereby moves, on an emergency basis, pursuant to §§ 105(a), 361, 362, 363, 364 and 507 of
                                       24   title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”),2 Rules 2002,

                                       25   4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

                                       26
                                            1
                                                Unless otherwise defined herein, all capitalized terms have the definitions set forth in the Motion.
                                       27
                                            2
                                       28       Unless otherwise set forth herein, all references to “§” refer to a section of the Bankruptcy Code.

                                                                                                 1
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 3 of 64



                                        1   4001-2 of the Local Bankruptcy Rules of the United States Bankruptcy Court for the Central
                                        2   District of California (“LBR”) for entry of an interim order (substantially in the form attached to the
                                        3   Motion as Exhibit “A,” the “Interim Financing Order”) and a final order (the “Final Financing
                                        4   Order” and together with the Interim Financing Order, the “Financing Orders”) (i) authorizing the
                                        5   Debtor to enter into a senior secured, superpriority debtor-in-possession financing loan with Santa
                                        6   Maria DIP LLC (the “Lender”), in an (i)(a) interim amount not to exceed $457,068.00 to avoid
                                        7   immediate and irreparable harm (the “Initial Advance”), and (b) after a final hearing, a second
                                        8   advance amount up to $2,042,932.00 (the “Second Advance”) for a total principal amount of not
                                        9   more than $2,500,000 (as amended, modified or otherwise in effect from time to time, the “Loan”),

                                       10   substantially on the terms set forth in the Debtor-In-Possession Loan Agreement dated April 19,

                                       11   2021 (as amended, supplemented, or otherwise modified and in effect from time to time, the “DIP
1980 Festival Plaza Drive, Suite 700




                                       12   Loan Agreement,”3 and together with all other agreements, documents, notes, certificates, and
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   instruments executed and/or delivered with, to or in favor of the Lender, the “Loan Documents”)

                                       14   attached as Exhibit “A” to the First-Day Declaration of Gary Greenberg in Support of Emergency

                                       15   First Day Motion (the “Greenberg Declaration”) filed concurrently herewith and; (ii) granting the

                                       16   Liens and superpriority claims to the Lender as set forth in the DIP Loan Agreement; (iii) granting

                                       17   “adequate protection” to (a) Romspen Mortgage Limited Partnership, an Ontario limited partnership

                                       18   (“Romspen”), as holder of a first priority deed of trust on the Property (defined below), and (b)
                                       19   Apollo Development, LLC, a Colorado limited liability company (“Apollo”), as holder of a second
                                       20   priority deed of trust on the Property (defined below)4; (iv) granting the Lender senior liens on the
                                       21   Debtor’s unencumbered property; (v) granting the Lender priming liens on the Debtor’s
                                       22   encumbered property; (vi) modifying the automatic stay as imposed by § 362 to the extent
                                       23   necessary to implement and effectuate the terms of the DIP Loan Agreement and the Financing
                                       24   Orders; and (v) scheduling a final hearing to approve the relief requested herein on a final basis (the

                                       25
                                            3
                                             Capitalized terms used but not defined herein shall have the meanings given to them in the DIP
                                       26   Loan Agreement.
                                       27   4
                                              In addition to its status as a secured creditor holding a second deed of trust, Apollo is also the
                                            majority member of the Debtor, and is, thus, an insider of the Debtor as that term is defined in
                                       28
                                            § 101(31)(b).
                                                                                               2
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06            Desc
                                                                          Main Document    Page 4 of 64



                                        1   “Final Hearing”).
                                        2           PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice of Motion,
                                        3   the Motion, the accompanying Memorandum Of Points And Authorities, the Greenberg
                                        4   Declaration, supporting statements, arguments and representations of a counsel who will appear at
                                        5   the hearing on the Motion, the record in this case and any other evidence properly brought before
                                        6   the Court in all other matters of which this Court may properly take judicial notice.
                                        7           PLEASE TAKE FURTHER NOTICE that any party opposing or responding to the
                                        8   Motion may present such response (the “Response”) at the Hearing.            A Response must be a
                                        9   complete written or oral statement of all reasons in opposition to the Motion or in support,

                                       10   declarations and copies of all evidence on which the responding party intends to rely, and any

                                       11   responding memorandum of points and authorities.
1980 Festival Plaza Drive, Suite 700




                                       12           PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the failure to file
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   and serve a timely objection to the Motion may be deemed by the Court to be consent to the relief

                                       14   requested therein.

                                       15           DATED this 21st day of April 2021.

                                       16                                              FOX ROTHSCHILD LLP
                                       17                                              By:       /s/Brett Axelrod
                                       18                                                  BRETT A. AXELROD, ESQ. (Bar No. 168657)
                                                                                           NICHOLAS A. KOFFROTH, ESQ. (Bar No. 287854)
                                       19                                                  Constellation Place
                                                                                           10250 Constellation Blvd., Suite 900
                                       20                                                  Los Angeles, California 90067
                                                                                       Proposed Counsel for Debtor
                                       21
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28
                                                                                              3
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB                 Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06                                          Desc
                                                                             Main Document    Page 5 of 64



                                                                                              TABLE OF CONTENTS
                                        1
                                        2   I.      Statement of Facts ........................................................................................................... 2
                                        3           A.         General Background ............................................................................................ 2
                                        4           B.         The Debtor’s Historical Challenges to Development ............................................ 3
                                        5           C.         The Prepetition Secured Creditors ........................................................................ 5
                                        6           D.         Debtor’s Need for the Loan and Efforts to Obtain It. ............................................ 6
                                        7   II.     Bankruptcy Rule 4001 Statement..................................................................................... 7
                                        8   III.    Jurisdiction .................................................................................................................... 16
                                        9   IV.     Relief Requested ........................................................................................................... 16
                                       10   V.      Legal Argument ............................................................................................................ 16
                                       11           A.         The Debtor Has Satisfied the Legal Requirements for Approval of the Loan
1980 Festival Plaza Drive, Suite 700




                                       12                      Under Sections 364(c) & (d) of the Bankruptcy Code. ....................................... 16
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13                      1.         No Comparable Alternative To The Loan Is Currently Available............ 18
                                       14                      2.         The Loan Is Necessary To Protect The Debtor’s Estate. ......................... 20
                                       15                      3.         The Existing Secured Creditors Either Consent And/Or Are Adequately
                                       16                                 Protected. ............................................................................................... 22
                                       17                      4.         Debtor’s Decision to Enter into the DIP Loan Agreement Is Supported
                                       18                                 by Sound Business Judgment. ................................................................ 23
                                       19           B.         The Court Should Approve the Proposed Break-Up Fee. .................................... 24
                                       20           C.         The Court Should Modify the Automatic Stay and Waive Any Applicable Stay
                                       21                      To The Effectiveness Of Order. ......................................................................... 26
                                       22   VI.     Conclusion .................................................................................................................... 27
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28
                                                                                                                  i
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB                 Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06                                   Desc
                                                                             Main Document    Page 6 of 64



                                                                                          TABLE OF AUTHORITIES
                                        1
                                                                                                                                                                        Page(s)
                                        2
                                        3   Cases

                                        4   In re 995 Fifth Ave. Assocs.,
                                                96 B.R. 24 (Bankr. S.D.N.Y. 1989) .......................................................................................... 25
                                        5
                                            In re Ames Dept. Stores, Inc.,
                                        6       115 B.R. 34 (Bankr. S.D.N.Y. 1990) .................................................................17, 18, 19, 21, 24
                                        7   Anchor Sav. Bank FSB v. Sky Valley. Inc.,
                                               99 B.R. 117 (N.D. Ga. 1989) .................................................................................................... 18
                                        8
                                        9   In re Aqua Assocs.,
                                                123 B.R. 192 (Bankr. E.D. Pa. 1991).................................................................................. 17, 18
                                       10
                                            Bray v. Shenandoah Fed. Sav. & Loan Ass’n (In re Snowshoe Co.),
                                       11      789 F.2d 1085 (4th Cir. 1986) .................................................................................... 2, 1, 18, 19
1980 Festival Plaza Drive, Suite 700




                                       12   Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy, Inc.),
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                               181 F.3d 527 (3d Cir. 1999) ..................................................................................................... 25
          (702) 262-6899




                                       13
                                       14   In re Case Engineered Lumber, Inc.,
                                                No. 09–22499 (Bankr. N.D.Ga. Sept. 1, 2009)(J. Brizendine)................................................... 25
                                       15
                                            In re Crouse Group. Inc.,
                                       16       71 B.R. 544 (Bankr. E.D. Pa. 1987).......................................................................................... 17

                                       17   In re CXM, Inc.,
                                                307 B.R. 94 (Bankr. N.D. Ill. 2004).......................................................................................... 25
                                       18
                                            In re Dan River, Inc.,
                                       19
                                                No. 04-10990 (Banker. N.D. Ga. Dec. 17, 2004) ...................................................................... 25
                                       20
                                            In re Defender Drug Stores. Inc.,
                                       21       126 B.R. 76 (Bankr. D. Ariz. 1991), aff’d., 145 B.R. 312 (B.A.P. 9th Cir. 1992) ...................... 17

                                       22   In re Ellingsen MacLean Oil Co.,
                                                65 B.R. 358 (Bankr. W.D. Mich. 1986), aff’d, 834 F.2d 599 (6th Cir. 1987) ............................ 20
                                       23
                                            Harvis Trien & Beck, P.C. v. Federal Home Mortgage Corp. (In re Blackwood
                                       24      Assocs., L.P.),
                                       25      187 B.R. 856 (Bankr. E.D.N.Y. 1995) ...................................................................................... 20

                                       26   In re Hupp Indus.,
                                                140 B.R. 191 (Bankr. N.D. Ohio 1997) .................................................................................... 25
                                       27
                                            In re Lake Burton Dev.,
                                       28       LLC, 2010 WL 5563622 (Bankr. N.D. Ga. Mar. 18, 2010)....................................................... 25
                                                                                       ii
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB                    Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06                                            Desc
                                                                                Main Document    Page 7 of 64



                                            In re Marrose Corp.,
                                        1       1992 WL 33848 (Bankr. S.D.N.Y. 1992) ................................................................................. 25
                                        2
                                            In re Reading Tube Indus.,
                                        3       72 B.R. 329 (Bankr. E.D. Pa. 1987).......................................................................................... 19

                                        4   In re Reliant Energy Channelview LP,
                                                594 F.3d 200 (3d Cir. 2010) ..................................................................................................... 25
                                        5
                                            In re Republic Airways Holdings Inc.,
                                        6       No. 16-10429(SHL), 2016 WL 2616717 (Bankr. S.D.N.Y. May 4, 2016)........................... 18, 23
                                        7   Richmond Leasing Co. v. Capital Bank, N.A.,
                                        8      762 F.2d 1303 (5th Cir. 1985) .................................................................................................. 24

                                        9   In re Sky Valley, Inc.,
                                                100 B.R. 107 (Bankr. N.D. Ga. 1998), aff’d sub nom., Anchor Sav. Bank, 99 B.R. ................... 19
                                       10
                                            In re St. Mary Hospital,
                                       11       86 B.R. 393 (Bankr. E.D. Pa. 1988).......................................................................................... 17
1980 Festival Plaza Drive, Suite 700




                                       12   In re T Asset Acquisition Company, LLC,
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                No. 09-31853 (Bankr. C.D. Cal. Jan. 28, 2010) ........................................................................ 26
          (702) 262-6899




                                       13
                                       14   In re Tama Beef Packing Inc.,
                                                321 B.R. 469 (8th Cir. BAP 2005)............................................................................................ 25
                                       15
                                            In re Trans World Airlines, Inc.,
                                       16       163 B.R. 964 (Bankr. D. Del. 1994) ......................................................................................... 24
                                       17   In re Verity Health System of California, Inc.,
                                                No. 18-20151 (Bankr. C.D. Cal. Oct. 30, 2018) ........................................................................ 26
                                       18
                                       19   In re Women First Healthcare, Inc.,
                                                332 B.R. 115 (Bankr. D. Del. 2005) ................................................................................. 3, 5, 25
                                       20
                                            Statutes
                                       21
                                            11 U.S.C. § 364(c) ....................................................................................................... 14, 16, 17, 18
                                       22
                                            28 U.S.C. §§ 157 and 1334 ............................................................................................................ 16
                                       23
                                            28 U.S.C. § 157(b) ......................................................................................................................... 16
                                       24
                                            28 U.S.C. §§ 1408 and 1409 .......................................................................................................... 16
                                       25
                                       26   28 U.S.C. § 1930(a) ....................................................................................................................... 12

                                       27   United States Code Title 11 §§ 105(a), 361, 362, 363, 364 and 507, 11 U.S.C. §§ 101
                                               et seq. ..................................................................................................................................... 1, 1
                                       28
                                                                                                                    iii
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB                  Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06                                     Desc
                                                                              Main Document    Page 8 of 64



                                            Bankruptcy Code ............................................................................ 1, 1, 9, 10, 12, 13, 14, 15, 17, 18
                                        1
                                            Bankruptcy Code (v) Sections 364(c)(2) and 364(d)(1) .............................................................. 9, 10
                                        2
                                        3   Bankruptcy Code Chapter 11 ....................................... 1, 1, 2, 6, 8, 13, 14, 15, 17, 19, 21, 24, 25, 26

                                        4   Bankruptcy Code Section 362 .................................................................................... 2, 2, 10, 13, 26

                                        5   Bankruptcy Code § 364................................................................................................ 17, 18, 19, 24

                                        6   Bankruptcy Code §§ 364(a) and (b) ............................................................................................... 18
                                        7   Bankruptcy Code Section 364(c)(1) ........................................................................................... 9, 13
                                        8   Bankruptcy Code Section 364(c)(2) ............................................................................................... 13
                                        9   Bankruptcy Code Sections 364(c) & (d) ......................................................................................... 16
                                       10
                                            Bankruptcy Code Section 364(d)(1) ......................................................................................... 13, 18
                                       11
                                            Bankruptcy Code Section 364(e) ........................................................................................ 10, 21, 22
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                            Bankruptcy Rule 4001 .....................................................................................................................7
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13
                                            Bankruptcy Rule 4001(c) ............................................................................................................... 16
                                       14
                                            Bankruptcy Rule 4001(c)(1)(B)........................................................................................................7
                                       15
                                            Bankruptcy Rules 4001 and 6004 ................................................................................................... 26
                                       16
                                       17   Bankruptcy Rules 4001(c)(1)(B)(i) through (xi) ............................................................................. 12

                                       18   Bankruptcy Code Sections 503, 507, 546, and 726 ......................................................................... 13

                                       19   Bankruptcy Code Section 503(b)(1) ........................................................................................... 9, 17

                                       20   Bankruptcy Code Section 552(b).................................................................................................... 15
                                       21   USA Patriot Act (Title III of Pub. L. 107-56) (signed into law October 26, 2001) .......................... 11
                                       22   Other Authorities
                                       23   Federal Rules of Bankruptcy Procedure Rules 2002, 4001 and 9014 ............................................ 1, 1
                                       24
                                            Local Bankruptcy Rules Rule 4001-2 ........................................................................................... 1, 1
                                       25
                                       26
                                       27
                                       28
                                                                                                                iv
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06             Desc
                                                                          Main Document    Page 9 of 64



                                        1                            MEMORANDUM OF POINTS AND AUTHORITIES
                                        2             Orcutt Rancho, LLC (“Orcutt” or “Debtor”), Debtor and Debtor in possession in the above-
                                        3   referenced chapter 11 cases (the “Chapter 11 Case”), hereby moves, on an emergency basis (the
                                        4   “Motion”), pursuant to §§ 105(a), 361, 362, 363, 364 and 507 of title 11 of the United States Code,
                                        5   11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”),1 Rules 2002, 4001 and 9014 of the Federal Rules
                                        6   of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local Bankruptcy
                                        7   Rules of the United States Bankruptcy Court for the Central District of California (“LBR”) for entry
                                        8   of an interim order (substantially in the form attached hereto as Exhibit A, the “Interim Financing
                                        9   Order”) and a final order (the “Final Financing Order” and together with the Interim Financing

                                       10   Order, the “Financing Orders”) (i) authorizing the Debtor to enter into a senior secured,

                                       11   superpriority debtor-in-possession financing loan with Santa Maria DIP LLC (the “Lender”), in an
1980 Festival Plaza Drive, Suite 700




                                       12   (i)(a) interim amount not to exceed $457,068.00 to avoid immediate and irreparable harm (the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   “Initial Advance”), and (b) after a final hearing, a second advance amount up to $2,042,932.00 (the

                                       14   “Second Advance”) for a total principal amount of not more than $2,500,000 (as amended, modified

                                       15   or otherwise in effect from time to time, the “Loan”), substantially on the terms set forth in the

                                       16   Debtor-In-Possession Loan Agreement dated April 19, 2021 (as amended, supplemented, or

                                       17   otherwise modified and in effect from time to time, the “DIP Loan Agreement,”2 and together with

                                       18   all other agreements, documents, notes, certificates, and instruments executed and/or delivered with,
                                       19   to or in favor of the Lender, the “Loan Documents”) attached as Exhibit “A” to the First-Day
                                       20   Declaration of Gary Greenberg in Support of Emergency First Day Motion (the “Greenberg
                                       21   Declaration”) filed concurrently herewith and; (ii) granting the Liens and superpriority claims to the
                                       22   Lender as set forth in the DIP Loan Agreement; (iii) granting “adequate protection” to (a) Romspen
                                       23   Mortgage Limited Partnership, an Ontario limited partnership (“Romspen”), as holder of a first
                                       24   priority deed of trust on the Property (defined below), and (b) Apollo Development, LLC, a

                                       25   Colorado limited liability company (“Apollo”), as holder of a second priority deed of trust on the

                                       26
                                            1
                                                Unless otherwise set forth herein, all references to “§” refer to a section of the Bankruptcy Code.
                                       27
                                            2
                                             Capitalized terms used but not defined herein shall have the meanings given to them in the DIP
                                       28
                                            Loan Agreement.
                                                                                           1
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06            Desc
                                                                          Main Document    Page 10 of 64



                                        1   Property (defined below)3; (iv) granting the Lender senior liens on the Debtor’s unencumbered
                                        2   property; (v) granting the Lender priming liens on the Debtor’s encumbered property;
                                        3   (vi) modifying the automatic stay as imposed by § 362 to the extent necessary to implement and
                                        4   effectuate the terms of the DIP Loan Agreement and the Financing Orders; and (v) scheduling a
                                        5   final hearing to approve the relief requested herein on a final basis (the “Final Hearing”).
                                        6           Debtor seek authorization for the Loan in order to provide funding and liquidity for the
                                        7   ongoing operation of Orcutt’s business and to fund the expenses of the Chapter 11 Case. A copy of
                                        8   the Debtor-In-Possession Loan Agreement (the “DIP Loan Agreement”)4 is attached as Exhibit
                                        9   “A” to the First-Day Declaration of Gary Greenberg in Support of Emergency First Day Motion

                                       10   (the “Greenberg Declaration”), filed concurrently herewith and in support hereof.

                                       11                                                       I.
1980 Festival Plaza Drive, Suite 700




                                       12                                          STATEMENT OF FACTS
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13           A.       General Background

                                       14           1.       On April 20, 2021 (the “Petition Date”), Debtor filed a voluntary petition for relief

                                       15   under chapter 11 of the Bankruptcy Code. The Debtor is continuing in possession of its property

                                       16   and operating and managing its business, as debtor in possession, pursuant to §§ 1107 and 1108.

                                       17   See, generally, Docket. No request has been made for the appointment of a trustee or examiner and

                                       18   no Committee has been appointed. See id.
                                       19           2.       The factual background relating to Debtor’s commencement of the Chapter 11 Case
                                       20   is set forth in detail in the Omnibus Declaration of Gary Greenberg and is incorporated for all
                                       21   purposes herein by this reference.
                                       22           3.       The Debtor, Orcutt Rancho, LLC, is a Colorado limited liability corporation, formed,
                                       23   in part, to acquire and entitle three parcels of land in the unincorporated town of Orcutt, California,
                                       24
                                            3
                                       25     In addition to its status as a secured creditor holding a second deed of trust, Apollo is also the
                                            majority member of the Debtor, and is, thus, an insider of the Debtor as that term is defined in
                                       26   § 101(31)(b).
                                       27   4
                                             Capitalized terms used, but not defined, herein shall have the meanings ascribed to them in the DIP
                                       28   Loan Agreement.

                                                                                               2
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 11 of 64



                                        1   which is located in northern Santa Barbara County. See Greenberg Decl., at ¶ 9. The Debtor’s
                                        2   original members were Apollo Development, LLC, The HMW Group, LTD. LLC, and Capital
                                        3   Pacific Development Group, Inc. See id. Effective August 18, 2020, Capital Pacific Development
                                        4   Group, Inc. resigned as a member of the Debtor. See id.
                                        5   B.      The Debtor’s Historical Challenges to Development
                                        6           4.       The Debtor acquired title to the three non-contiguous parcels that comprise the
                                        7   Property in November 2016. See Greenberg Decl., at ¶ 16. The Property is identified by the Orcutt
                                        8   Community Plan as a 189.2-acre portion of Key Site 21, a larger 340.78-acre site.              See id.
                                        9   Collectively, the Property is currently zoned for a residential subdivision of up to 150 single family
                                       10   homes. See id. The remaining 151.58 acres of Key Site 21 is occupied by the 129.62-acre Rancho
                                       11   Maria Golf Club (the “Golf Course”), a public golf course operated by Rancho Maria Golf Club,
1980 Festival Plaza Drive, Suite 700




                                       12   Inc., and designated open space. See id.
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13           5.       As currently proposed, the Debtor intends to entitle the Property for two distinct

                                       14   neighborhoods surrounding the Golf Course, with separate access, totaling 129 homes. See id., at ¶

                                       15   19. First, the Hidden Canyon neighborhood will consist of 54 lots with average lot sizes of

                                       16   approximately 10,000 and 12,000 square feet. See id. Second, Willow Creek will consist of 75 lots

                                       17   with average lot sizes of approximately 8,000 square feet. See id. The entitlement process for each

                                       18   of the two neighborhoods involves unique challenges, the most distinct of which is access to a
                                       19   public right-of-way. See id. While the Hidden Creek development abuts California Highway 1, the
                                       20   Willow Creek development is “land-locked” by the Golf Course. See id.
                                       21           6.       Prior to the Debtor’s acquisition of the Property, the previous owner of the Property,
                                       22   the Erich Joseph Employees’ Pension Trust (the “Trust”), filed a complaint against the Golf Course
                                       23   in the California Superior Court for the County of Santa Barbara, Case No. 13cv91010 (the “2013
                                       24   Action”). See id., at ¶ 17. In the 2013 Action, the Trust asserted causes of action against the Golf

                                       25   Course for trespass, ejectment, quiet title, declaratory relief, and injunctive relief because the Golf

                                       26   Course constructed portions of the course and related amenities on the Property. See id. The Golf

                                       27   Course filed a cross-complaint based on alleged right to use the Property by virtue of permissive

                                       28   easement. See id.
                                                                                               3
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06         Desc
                                                                          Main Document    Page 12 of 64



                                        1           7.       On September 12, 2013, the Trust and the Golf Course entered into that certain
                                        2   Settlement Agreement. See id., at ¶ 18. In relevant part, the Settlement Agreement resolved the
                                        3   2013 Action, granted the Trust and its successors a permanent easement for primary ingress and
                                        4   egress to California Highway 1 along the western border of the Golf Course that was specifically
                                        5   intended to accommodate a future residential subdivision in the area now planned for the Willow
                                        6   Creek development (as well as an easement for secondary emergency access), and granted the Golf
                                        7   Course an easement over the Property for limited, pre-existing encroachments. See id.
                                        8           8.       Notwithstanding the Settlement Agreement, the Debtor’s post-acquisition efforts to
                                        9   entitle the Property has been met with obstinate opposition by the Golf Course and continued
                                       10   encroachment on the Debtor’s Property. On August 6, 2019, the Golf Course filed a complaint in
                                       11   the California Superior Court for the County of Santa Barbara, Case No. 19cv04167 (the “2019
1980 Festival Plaza Drive, Suite 700




                                       12   Action”) against, among others, the Debtor and Romspen—about the same time as the Romspen
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   loan maturity. See id., at ¶ 21. The 2019 Action raises claims for quiet title, adverse possession,

                                       14   prescriptive easement, trespass, and declaratory relief. See id. More plainly, in the 2019 Action,

                                       15   the Golf Course again seeks to assert rights to the Debtor’s Property—in certain cases rights that

                                       16   were already arguably addressed in the Settlement Agreement and subject to the releases set forth

                                       17   therein—based on the Golf Course’s encroachments on the Property. The Golf Course recorded a

                                       18   lis pendens in connection with the 2019 Action, which, as set forth below, has hampered the
                                       19   Debtor’s efforts to refinance the Property. See id., at ¶ 23. Further, the Golf Course has subverted
                                       20   the public hearing process before the Planning Commission to delay approval of the proposed
                                       21   entitlements for the Property. See id., at ¶ 22. Throughout 2020 and 2021, the Golf Course
                                       22   appeared and submitted argument before the Planning Commission that has resulted in material
                                       23   project delays. See id.
                                       24           9.       The Golf Course has leveraged the 2019 Action and its delay tactics before the

                                       25   Planning Commission in an effort to extract substantial concessions from the Debtor in yet another

                                       26   settlement agreement. On July 7, 2020, Romspen filed a notice of default and filed a notice of

                                       27   foreclosure sale, which was originally scheduled for October 7, 2020. See id., at ¶ 24. Prior to June

                                       28   1, 2019, the maturity date of the Romspen loan, and on a continuing exhaustive efforts basis, the
                                                                                              4
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06         Desc
                                                                          Main Document    Page 13 of 64



                                        1   Debtor prepared marketing materials to solicit a potential refinancing lender, covering the market of
                                        2   refinance lenders known to the Debtor’s principals and advisors. See id. The Debtor obtained
                                        3   indications of interest for potential refinance lenders and, in some cases, term sheets. See id. In
                                        4   2019 concurrent with the maturity of the Romspen loan, and again in early 2021, the Debtor
                                        5   identified a two potential refinancing lender and entered into negotiations, which in the first
                                        6   instance resulted in a loan commitment and in the second instance resulted in draft definitive
                                        7   refinancing documents. See id. However, as a result of the COVID-19 pandemic, in the first
                                        8   instance, and the lis pendens related to the 2019 Action, in the second instance, the potential
                                        9   refinancing lender was unable to complete refinancing deal and the transaction did not move
                                       10   forward. See id.
                                       11           10.      The Debtor obtained forbearance of the Romspen loan during this period by paying
1980 Festival Plaza Drive, Suite 700




                                       12   $150,000 in three monthly payments of $50,000 per month from August 2020 through October
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   2020. See id., at ¶ 25. On March 2, 2021, Romspen filed a notice of foreclosure sale scheduled for
                                       14   April 7, 2021. See id. As of the Petition Date, the foreclosure sale was rescheduled for April 21,
                                       15   2021. See id. Throughout this period, the Debtor attempted to unsuccessfully settle the 2019
                                       16   Action, which settlement efforts were continually frustrated by the Golf Course. See id. While the
                                       17   parties entered into settlement negotiations, each successive (and purportedly “final”) draft of
                                       18   settlement terms has been amended by the Golf Course to extract further concessions from the
                                       19   Debtor. See id., at ¶ 23. As of the Petition Date, the parties have not signed a settlement agreement
                                       20   related to the 2019 Action. See id.
                                       21   C.      The Prepetition Secured Creditors
                                       22           11.      The Property is encumbered by two deeds of trust in favor of the Debtor’s two
                                       23   prepetition secured creditors (collectively, the “Prepetition Secured Creditors”). See id., at ¶ 13.
                                       24   First, Romspen holds a first priority deed of trust dated November 18, 2016 in the principal amount

                                       25   of approximately $5.3 million. See id. Pursuant to the notice of default, recorded on July 7, 2020,

                                       26   Romspen asserts a total secured claim in the amount of $8,235,077.11. See id. On March 2, 2021,

                                       27   Romspen recorded a notice of foreclosure sale, which is currently scheduled for April 21, 2021. See

                                       28   id. Second, the Debtor’s majority member, Apollo, holds a second priority deed of trust dated
                                                                                              5
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06            Desc
                                                                          Main Document    Page 14 of 64



                                        1   November 28, 2016 (as amended) in the principal amount of approximately $2,164,850. See id.
                                        2   D.      Debtor’s Need for the Loan and Efforts to Obtain It.
                                        3           12.      As described in greater detail in the Greenberg Declaration, Orcutt needs to obtain
                                        4   funds in order to administer and preserve the value of its estate through continued entitlement
                                        5   efforts and to propose a plan of reorganization.       The Debtor does not generate revenue from
                                        6   operations, is unable to obtain further equity investment, and, as set forth above, the Debtor’s efforts
                                        7   to refinance the Romspen mortgage have been thwarted. See id., at ¶ 15. During this time allocated
                                        8   to reorganizing the Debtors’ business, the Debtor requires additional cash mainly to fund day-to-day
                                        9   operations, pursue entitlement of the Property, and maintain and preserve the value of the Property
                                       10   for the benefit of the Debtor’s estate and creditors, including the Prepetition Secured Creditors. See
                                       11   id., at ¶¶ 29-33. The availability to the Debtors of sufficient working capital and liquidity to finance
1980 Festival Plaza Drive, Suite 700




                                       12   their operations is vital to their ability to maintain such operations and is necessary for the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   preservation of the value of the estate as a whole, pending the completion of the entitlement
                                       14   process, which the Debtor anticipates will be completed within 18 months. See id., at ¶¶ 27, 32.
                                       15   The Debtor must also pay expenses associated with the Chapter 11 Case, including professional and
                                       16   United States Trustee fees.
                                       17           13.      The Debtor has made significant efforts to obtain postpetition financing. Debtor
                                       18   entered into preliminary negotiations for postpetition financing with three potential lenders. See id.,
                                       19   at ¶¶ 34-35. In early April 2021, the Debtor’s presumptive postpetition lender, with whom the
                                       20   Debtor had negotiated a term sheet, withdrew its offer. See id. Subsequently, the Debtor contacted
                                       21   several potential postpetition lenders, and, following negotiations, entered into a term sheet with the
                                       22   Lender. See id. Each of the prospective lenders were given access to the data room. See id. In the
                                       23   end, the Debtor received only one, fully executed offer—the proposed DIP Loan (as defined below)
                                       24   from the Lender (collectively, the “DIP Loan Offer”). See id.

                                       25           14.      In order to ensure that Orcutt will have sufficient liquidity to fund the costs of

                                       26   administering its Chapter 11 Case, and to confirm a plan of reorganization, Orcutt believes that it

                                       27   will require $2.5 million in postpetition financing. See id., at ¶¶ 34-35. With these funding

                                       28   requirements in mind, Orcutt negotiated the DIP Loan Agreement with the Lender, which provides
                                                                                               6
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06               Desc
                                                                          Main Document    Page 15 of 64



                                        1   for a commitment of $2.5 million in Loan funds of which the Debtor may utilize up to $457,068.00
                                        2   to fund operations on an interim basis following interim approval from the Court. See id., Ex. A
                                        3   (DIP Loan Agmt., § 2(b) at 8).
                                        4   II.     BANKRUPTCY RULE 4001 STATEMENT
                                        5           15.      In compliance with Bankruptcy Rule 4001(c)(1)(B) and LBR 4001-2, the Debtor
                                        6   provides the following additional information regarding the proposed Loan.5                Nothing in the
                                        7   following summary alters or amends the terms of the DIP Loan Agreement or the Financing Orders,
                                        8   and to the extent of any conflict between the following summary and the DIP Loan Agreement or
                                        9   Financing Orders, the DIP Loan Agreement or the Financing Orders, as applicable, shall control:
                                            Borrowers               Orcutt Rancho, LLC
                                       10   DIP Loan Agreement,
                                       11   Preamble;
                                            Financing Order, at 1
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                            Guarantor                      None
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13
                                       14   Lender                         Santa Maria DIP LLC
                                            DIP Loan Agreement,
                                       15   Preamble;
                                            Financing Order, at 1
                                       16
                                            Loan Amount &                  Subject to the satisfaction of the conditions precedent set forth in Section
                                       17   Advances                       5 of the DIP Loan Agreement, in Lender’s sole and absolute discretion,
                                            DIP Loan Agreement,            the Loan proceeds in the total amount of $2,500,000 shall be advanced by
                                       18
                                            § 2(b) at 8                    Lender to Borrower as follows:
                                       19                                 1. The Initial Advance in the amount of $457,068.00 (less any fees, costs
                                                                             and expenses due Lender under the DIP Loan Agreement which will
                                       20
                                                                             be net funded) shall be funded within two (2) Business Days of the
                                       21                                    Bankruptcy Court entering the Interim Financing Order.
                                                                          2. The Second Advance in an amount not to exceed $2,042,932.00 (less
                                       22
                                                                             any fees, costs and expenses due Lender under the DIP Loan
                                       23                                    Agreement which will be net funded) shall be funded within two (2)
                                                                             Business Days of the Final Financing Order becoming a final, non-
                                       24                                    appealable order in the Bankruptcy Case.

                                       25   Interest Rate                  Fifteen percent (15%) per annum, computed based on a 360-day year and
                                            DIP Loan Agreement,            charged on the basis of actual days elapsed. Interest at the Accrual Rate
                                       26   § 1 at 5, § 2(i) at 9, §       (a portion of the Interest Rate equal to three percent (3%) per annum)
                                            3(b)(ii) at 13;
                                       27
                                            5
                                             Pursuant to LBR 4001-2, the Debtor filed the Statement Regarding Cash Collateral or Debtor In
                                       28
                                            Possession Financing [FRBP 4001; LBR 4001-2] concurrently herewith.
                                                                                           7
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06               Desc
                                                                          Main Document    Page 16 of 64



                                            Financing Order, ¶ 3           shall accrue during the term of the Loan.
                                        1   at 9.
                                        2
                                            Closing Date                   The date of funding of the Initial Advance, which, as set forth above, shall
                                        3   DIP Loan Agreement,            take place within two (2) Business Days of the Bankruptcy Court entering
                                            § 1 at 3                       the Interim Financing Order.
                                        4
                                            Funding Conditions             The obligation of Lender to make the Loan or make any Advance to the
                                        5   DIP Loan Agreement,            Debtor is subject to satisfaction of each of the following (unless otherwise
                                            § 5 at 15-18                   waived in writing by Lender):
                                        6
                                        7                                 1. DIP Loan Agreement. Debtor and Lender shall have executed (to the
                                                                             extent applicable) and/or delivered, or caused to be delivered, to
                                        8                                    Lender (i) this DIP Loan Agreement, (ii) each Loan Document, (iii)
                                                                             any other documents reasonably required by Lender to evidence the
                                        9                                    Liens on the Collateral (subject to the Carve Out as set forth herein) or
                                                                             other customary closing deliverables and (iv) a notice of pendency of
                                       10                                    the Chapter 11 Case and the subordination of interests as ordered by
                                       11                                    the Bankruptcy Court in the Financing Orders in a form appropriate
                                                                             for recordation in Santa Barbara County, State of California, and in the
1980 Festival Plaza Drive, Suite 700




                                       12                                    case of (i) through (iv), each in form acceptable to Lender in its sole
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                                                             and absolute discretion.
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13
                                                                          2. Approvals. Lender shall have received satisfactory evidence that
                                       14                                    Debtor has obtained all required consents and approvals of all Persons
                                                                             in connection with the filing of the Chapter 11 Case, the execution,
                                       15                                    delivery and performance of the Loan Documents, and there shall not
                                                                             be any pending or threatened litigation, governmental, administrative
                                       16                                    or judicial action that could reasonably be expected to restrain, prevent
                                       17                                    or impose burdensome conditions on the transactions contemplated
                                                                             hereby.
                                       18                                 3. DIP Motion. Lender shall have approved the DIP Motion filed in the
                                       19                                    Chapter 11 Case.
                                                                          4. Financing Orders.
                                       20
                                                                              a. With respect to the obligation of Lender to make the Initial
                                       21                                        Advance to the Debtor, an order of the Bankruptcy Court in the
                                                                                 Bankruptcy Case, in form and substance satisfactory to Lender in
                                       22                                        its sole and absolute discretion, (i) approving the Debtor obtaining
                                                                                 the Initial Advance and the Loan Documents on an interim basis,
                                       23
                                                                                 (ii) granting the Collateral described in this DIP Loan Agreement,
                                       24                                        and (iii) setting a final hearing within twenty (20) days of the entry
                                                                                 of the Interim Financing Order to enter the Final Financing Order
                                       25                                        approving the Loan and the Loan Documents (the “Interim
                                                                                 Financing Order”) shall have been entered by the Bankruptcy
                                       26                                        Court, which Interim Financing Order shall not have been vacated,
                                                                                 reversed or stayed, or modified or amended, without the prior
                                       27
                                                                                 written consent of Lender. The Interim Financing Order shall
                                       28                                        provide, among other things, that: (i) notice of the DIP Motion
                                                                                                   8
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06              Desc
                                                                          Main Document    Page 17 of 64



                                                                                was provided as required under applicable Bankruptcy Laws; (ii)
                                        1                                       the Loan Documents with respect to the Initial Advance are
                                        2                                       approved by the Bankruptcy Court in their present form without
                                                                                revision (except as may be consented to by Lender prior to such
                                        3                                       approval but without any obligation to do so); (iii) the execution,
                                                                                delivery and performance of this DIP Loan Agreement by the
                                        4                                       Debtor with respect to the Initial Advance is authorized; (iv) the
                                                                                Bankruptcy Court shall have found that the Loan Documents
                                        5                                       constitute valid and enforceable obligations of Debtor and that the
                                        6                                       payment and performance of the obligations of Debtor under the
                                                                                Loan Documents with respect to the Initial Advance shall
                                        7                                       constitute (x) an unsecured credit obtained pursuant to Section
                                                                                364(c)(1) of the Bankruptcy Code, allowable under Section
                                        8                                       503(b)(1) of the Bankruptcy Code and having priority over any
                                                                                and all administrative expenses of the kind specified in, or ordered
                                        9
                                                                                pursuant to Sections 105, 326, 330, 331, 503(b), 506(c), 507(a),
                                       10                                       726 or any other provisions of the Bankruptcy Code, but not
                                                                                collectible from Avoidance Actions or the proceeds thereof, and
                                       11                                       (y) a senior secured, super priority loan as set forth herein pursuant
                                                                                to Sections 364(c)(2) and 364(d)(1) of the Bankruptcy Code, (v)
1980 Festival Plaza Drive, Suite 700




                                       12                                       the Loan Fee and other closing expenses are approved; and (vi) the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                                                Initial Advance may be consummated immediately upon the entry
          (702) 262-6899




                                       13
                                                                                of the Interim Financing Order.
                                       14                                    b. With respect to the obligation of Lender to make the Second
                                                                                Advance to the Debtor, a final non-appealable order of the
                                       15
                                                                                Bankruptcy Court in the Bankruptcy Case, in form and substance
                                       16                                       satisfactory to Lender in its sole and absolute discretion, approving
                                                                                the Loan and the Loan Documents (the “Final Financing Order”)
                                       17                                       shall have been entered by the Bankruptcy Court, which Final
                                                                                Financing Order shall not have been vacated, reversed or stayed,
                                       18                                       or modified or amended, without the prior written consent of
                                                                                Lender. The Final Financing Order shall provide, among other
                                       19
                                                                                things, that: (i) notice of the DIP Motion was provided as required
                                       20                                       under applicable Bankruptcy Laws; (ii) the Loan Documents are
                                                                                approved by the Bankruptcy Court in their present form without
                                       21                                       revision (except as may be consented to by Lender prior to such
                                                                                approval but without any obligation to do so); (iii) the execution,
                                       22                                       delivery and performance of this DIP Loan Agreement by the
                                                                                Debtor is authorized; (iv) the Bankruptcy Court shall have found
                                       23
                                                                                that the Loan Documents constitute valid and enforceable
                                       24                                       obligations of Debtor and that the payment and performance of the
                                                                                obligations of Debtor under the Loan Documents shall constitute
                                       25                                       (x) an unsecured credit obtained pursuant to Section 364(c)(1) of
                                                                                the Bankruptcy Code, allowable under Section 503(b)(1) of the
                                       26                                       Bankruptcy Code and having priority over any and all
                                       27                                       administrative expenses of the kind specified in, or ordered
                                                                                pursuant to Sections 105, 326, 330, 331, 503(b), 506(c), 507(a),
                                       28                                       726 or any other provisions of the Bankruptcy Code, but not
                                                                                                 9
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06                Desc
                                                                          Main Document    Page 18 of 64



                                                                                 collectible from Avoidance Actions or the proceeds thereof, and
                                        1                                        (y) a senior secured, super priority loan as set forth herein pursuant
                                        2                                        to Sections 364(c)(2) and 364(d)(1) of the Bankruptcy Code; (v)
                                                                                 that Debtor shall not be entitled to seek other or further financing
                                        3                                        under Sections 364(b), (c), or (d) of the Bankruptcy Code, whether
                                                                                 having priority, subordinated, unsecured or secured, unless either
                                        4                                        (A) the payment and performance Obligations to Lender under the
                                                                                 Loan Documents have been paid and performed in full or (B)
                                        5                                        Lender has consented thereto in writing (but without any
                                        6                                        obligation to do so); (vi) the validity, enforceability and priority of
                                                                                 the payment and performance obligations to Lender by Debtor
                                        7                                        with respect to the Loan and the Loan Documents shall not be
                                                                                 impaired or otherwise adversely affected in any manner; (vii) the
                                        8                                        Bankruptcy Court’s finding that Lender is entitled to the
                                                                                 protections of Section 364(e) of the Bankruptcy Code as Lender
                                        9
                                                                                 has negotiated in good faith with Debtor and has entered into the
                                       10                                        Loan Documents and has extended credit hereunder in good faith;
                                                                                 (viii) the Loan Fee and other closing expenses are approved; and
                                       11                                        (ix) the Initial Advance may be consummated immediately upon
                                                                                 the entry of the Interim Financing Order and the Second Advance
1980 Festival Plaza Drive, Suite 700




                                       12                                        may be consummated immediately upon entry of the Final
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                                                 Financing Order unless an order of stay is entered prior to any
          (702) 262-6899




                                       13
                                                                                 such Initial Advance or Second Advance is consummated.
                                       14                                 5. Automatic Stay. The automatic stay of Section 362 of the Bankruptcy
                                                                             Code shall have been modified, amended, annulled and terminated: (i)
                                       15
                                                                             to permit the creation and perfection of Lender’s Liens and security
                                       16                                    interests, as more fully set forth in the Financing Orders and (ii) to
                                                                             permit Lender’s enforcement of all rights and remedies granted to
                                       17                                    Lender under the Loan Documents, the Financing Orders and
                                                                             applicable state and federal law, including without limitation the
                                       18                                    exercise of any prejudgment remedies by Lender and foreclosure by
                                                                             Lender under the Loan Documents upon an Event of Default under the
                                       19
                                                                             Loan Documents, all without further order of the Bankruptcy Court.
                                       20                                 6. Required Documentation. Lender shall have received the following
                                                                             supporting documents with respect to Debtor: (i) a copy of its articles
                                       21
                                                                             of organization certified as of a date reasonably close to the Closing
                                       22                                    Date to be a true and accurate copy by the Secretary of State of
                                                                             Colorado, (ii) a certificate of the Secretary of State of Colorado, dated
                                       23                                    as of a date reasonably close to the Closing Date, as to its existence
                                                                             and (if available) good standing, (iii) a certificate of the Secretary of
                                       24                                    State of California, dated as of a date reasonably close to the Closing
                                                                             Date, as to its foreign qualification and (if available) good standing,
                                       25
                                                                             (iv) a copy of its operating agreement (as applicable), certified by its
                                       26                                    secretary or assistant secretary, manager or other appropriate Person
                                                                             (as applicable) to be a true and accurate copy of its operating
                                       27                                    agreement (as applicable) in effect on the Closing Date (except as
                                                                             otherwise provided below), (v) a copy of resolutions of its members or
                                       28                                    manager or similar governing body, as applicable certified to be true
                                                                                                  10
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06               Desc
                                                                          Main Document    Page 19 of 64



                                                                              and correct copies thereof duly adopted, approved or otherwise
                                        1                                     delivered by such members or manager or similar governing body (to
                                        2                                     the extent necessary and applicable), each of which is certified to be in
                                                                              full force and effect on the Closing Date, authorizing the execution
                                        3                                     and delivery by it of the Loan Documents delivered on the Closing
                                                                              Date to which it is a party and the performance by it of all its
                                        4                                     obligations thereunder, and (vi) such additional supporting documents
                                                                              and other information with respect to its operations and affairs as
                                        5                                     Lender may reasonably request.
                                        6                                 7. USA Patriot Act. Such information on the principals of the Debtor as
                                                                             Lender believes is prudent to ensure compliance with the USA Patriot
                                        7                                    Act (Title III of Pub. L. 107-56) (signed into law October 26, 2001).
                                        8                                    Lender hereby notifies Debtor that, pursuant to the requirements of the
                                                                             Act, it is required to obtain, verify and record the name and address of
                                        9                                    Debtor and other information that will allow Lender to identify Debtor
                                                                             in accordance with the Act..
                                       10
                                                                          8. Budget. Debtor shall have delivered to Lender a budget setting forth
                                       11                                    Debtor’s anticipated operating costs with respect to Debtor’s business
                                                                             (the “Budget”), which Budget shall be in form and content acceptable
1980 Festival Plaza Drive, Suite 700




                                       12                                    to Lender and for a time period acceptable to Lender, each in Lender’s
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                                                             sole and absolute discretion, and approved in writing by Lender.
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13
                                            Maturity                       The earlier of (a) October 31, 2022, or (b) the date of acceleration of any
                                       14
                                            DIP Loan Agreement,            of the Obligations pursuant to Section 10(a) of the DIP Loan Agreement.
                                       15   § 1 at 6, § 2(g) at 9

                                       16   Use of Proceeds                Borrower shall not be permitted to use proceeds of the Loan (i) to finance
                                            DIP Loan Agreement,            in any way any action, suit, arbitration, proceeding, application, motion or
                                       17   § 7(k) at 24                   other litigation challenging the amount, validity, perfection, priority,
                                                                           extent or enforceability of, or to assert any defense, counterclaims or
                                       18                                  offset to, the Liens granted pursuant thereto, the Obligations or the Liens
                                       19                                  and security interests of Lender on or in the Collateral, (ii) to finance in
                                                                           any way any action, suit, arbitration, proceeding, application, motion or
                                       20                                  other litigation against Lender or (iii) to make any Restricted Payment.

                                       21   Fees                           Debtor shall pay Lender a loan fee for the Loan in the amount of Seventy-
                                            DIP Loan Agreement,            Five Thousand and No/100 Dollars ($75,000.00) (the “Origination Fee”).
                                       22   § 2(c) at 8; § 2(h) at 9       The Origination Fee shall be paid on the Closing Date from the funding of
                                       23                                  the Loan and shall be deemed fully earned, payable and non-refundable
                                                                           upon receipt by Lender. Lender acknowledges that the Initial Fee paid by
                                       24                                  Debtor to Lender on or before the execution of the DIP Loan Agreement,
                                                                           shall be applied toward payment of the Origination Fee upon the Closing
                                       25                                  Date.
                                       26                                  Debtor shall pay Lender an exit fee for the Loan in the amount of Fifty
                                                                           Thousand and No/100 Dollars ($50,000.00) (the “Exit Fee”). The Exit Fee
                                       27                                  shall be due and payable on the earlier of (a) the date Debtor repays the
                                                                           Loan in full, or (b) the Maturity Date.
                                       28
                                                                                                  11
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06             Desc
                                                                          Main Document    Page 20 of 64



                                            Break-Up Fee                   Debtor shall pay Lender a break-up fee for the Loan in the amount of
                                        1   DIP Loan Agreement,            Fifty Thousand and No/100 Dollars ($50,000.00) (the “Break-Up Fee”).
                                        2   § 2(o) at 12                   The Break-Up Fee shall be paid on the Closing Date from the funding of
                                                                           the Loan and shall be deemed fully earned, payable and non-refundable
                                        3                                  upon receipt by Lender. In the event the Loan is approved by the
                                                                           Bankruptcy Court and the Final Financing Order becomes a final, non-
                                        4                                  appealable order in the Bankruptcy Case as required under Section 5(d)(ii)
                                                                           below, Lender acknowledges that the Break-Up Fee shall be applied
                                        5                                  toward payment of the Interest Reserve upon the funding of the Second
                                        6                                  Advance.

                                        7   Carve Out                      “Carve Out” means the following carve-out from the Liens granted
                                            DIP Loan Agreement,            hereunder and under the Financing Orders in an amount equal to: (i) all
                                        8   § 1 at 2                       fees required to be paid under 28 U.S.C. § 1930(a); (ii) to the extent
                                                                           allowed at any time, whether by interim order, procedural order or
                                        9                                  otherwise, all unpaid fees and expenses accrued or incurred by Persons or
                                       10                                  firms retained by the Debtor and the Committee pursuant to Sections 327,
                                                                           328 363 or 1103 of the Bankruptcy Code (collectively, the “Estate
                                       11                                  Professionals”; such fees and expenses, the “Estate’s Professional Fees”)
                                                                           at any time before the first Business Day following delivery by Lender of
1980 Festival Plaza Drive, Suite 700




                                       12                                  a Carve-Out Trigger Notice (the “Carve-Out Trigger Date”), whether
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                                                           allowed by the Bankruptcy Court prior to or after delivery of a Carve-Out
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13                                  Trigger Notice; and (iii) Estate’s Professional Fees in an aggregate
                                       14                                  amount not to exceed $200,000 (the “Carve-Out Trigger Cap”) incurred
                                                                           on or after the first business day following delivery by Lender of the
                                       15                                  Carve-Out Trigger Notice, to the extent allowed at any time, whether by
                                                                           interim order, procedural order or otherwise. Any payment or
                                       16                                  reimbursement made on or after the Carve-Out Trigger Date on account of
                                                                           Estate’s Professional Fees incurred on or after the first Business Day
                                       17                                  following delivery by Lender of the Carve-Out Trigger Notice shall
                                       18                                  permanently reduce the Carve-Out on a dollar-for-dollar basis. To the
                                                                           extent that any payment to an Estate’s Professional is subsequently
                                       19                                  disallowed or disgorged, such amounts shall constitute Collateral for all
                                                                           purposes hereunder, subject to the Liens granted hereunder and under the
                                       20                                  Financing Orders. In no event shall any fee, expense or other amount
                                                                           incurred in connection with investigating or pursuing claims against
                                       21
                                                                           Lender, or in objecting to any relief supported by Lender, be paid from
                                       22                                  the Carve-Out. Lender shall not be responsible for the direct payment or
                                                                           reimbursement of any Estate’s Professional Fee. For the avoidance of
                                       23                                  doubt, nothing contained herein or in any Loan Document is intended to
                                                                           be or shall be construed as consent to the allowance of any Estate’s
                                       24                                  Professional Fee.
                                       25          Disclosure of Provisions Identified in Bankruptcy Rules 4001(c)(1)(B)(i) through (xi)
                                       26
                                            DIP Financing Liens Debtor grants Lender liens:
                                       27   DIP Loan Agreement, 1. pursuant to Section 364(c)(2) of the Bankruptcy Code, which shall at
                                            § 2(m) at 11           all times be secured by a valid, binding, continuing, enforceable and
                                       28   Financing Order, ¶¶ 9- fully perfected first priority senior security interest in and Lien on all
                                                                                                  12
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06              Desc
                                                                          Main Document    Page 21 of 64



                                            11 at 11                          Collateral that is not otherwise subject to a Lien; provided, however,
                                        1                                     that this Lien on the deposit accounts and Accounts of the Debtor shall
                                            FRBP 4001(c)(1)(B)(i)             be subject to the Carve Out; and
                                        2
                                                                          2. pursuant to Section 364(d)(1) of the Bankruptcy Code, which shall be
                                        3                                    secured by a valid, binding, continuing, enforceable and fully
                                        4                                    perfected first priority senior priming security interest in and senior
                                                                             priming Lien on all Collateral that is subject to existing Liens.
                                        5
                                            DIP     Superpriority Debtor grants Lender claims, pursuant to Section 364(c)(1) of the
                                        6   Claim                 Bankruptcy Code, which shall at all times constitute allowed claims in the
                                            DIP Loan Agreement,   Chapter 11 Case having priority over any and all administrative expenses
                                        7   § 2(m) at 10-11;      and all other claims against Debtor, now existing or hereafter arising, of
                                            Financing Order, ¶ 8  any kind whatsoever, including without limitation, all administrative
                                        8
                                            at 10                 expenses of the kind specified in Sections 503, 507, 546, and 726 of the
                                        9                         Bankruptcy Code, provided, however, that such superpriority
                                            FRBP 4001(c)(1)(B)(i) administrative claim shall be subject to the Carve Out and shall not be
                                       10                         collectible from Avoidance Actions
                                       11   Adequate Protection            So long as there is no Default or Event of Default under this Interim
                                            Financing Order, ¶ 15          Financing Order, the DIP Loan Agreements, or any other Loan
1980 Festival Plaza Drive, Suite 700




                                       12   at 13                          Document, the Debtor is authorized and directed to provide to the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                                           Prepetition Secured Creditors monthly adequate protection payments as
          (702) 262-6899




                                       13
                                            FRBP                           set forth in the Budget in a monthly amount not greater than (i) $12,500
                                       14   4001(c)(1)(B)(ii)              with respect to Romspen, and (ii) $5,000 with respect to Apollo (the
                                                                           “Prepetition Adequate Protection Payments”). Notwithstanding the
                                       15                                  foregoing, to the extent the Court enters a final and non-appealable order
                                                                           that determines, pursuant to sections 506(a) or (b) of the Bankruptcy
                                       16
                                                                           Code, that the Prepetition Adequate Protection Payments are not properly
                                       17                                  allocable to interest on one or more of the respective Potential Liens to
                                                                           which they were made, the Prepetition Adequate Protection Payments
                                       18                                  may be re-characterized as payment(s) applied to the principal amount of
                                                                           the respective Potential Liens.
                                       19
                                            Determination re               None.
                                       20   Prepetition Claim
                                       21
                                            FRBP
                                       22   4001(c)(1)(B)(iii)

                                       23   Waiver of Automatic            The automatic stay of Section 362 of the Bankruptcy Code shall have
                                            Stay                           been modified, amended, annulled and terminated: (i) to permit the
                                       24   DIP Loan Agreement,            creation and perfection of Lender’s Liens and security interests, as more
                                            § 5(e) at 17                   fully set forth in the Loan Documents and the Interim Financing Order
                                       25   Financing Order,               and (ii) to permit Lender’s enforcement of all rights and remedies granted
                                       26   ¶¶ 20-21 at 15                 to Lender under the Loan Documents, the Inteirm Financing Order and
                                                                           applicable state and federal law, including without limitation the exercise
                                       27   FRBP                           of any prejudgment remedies by Lender and foreclosure by Lender under
                                            4001(c)(1)(B)(iv)              the Loan Documents upon an Event of Default under the Loan
                                       28
                                                                                                  13
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06               Desc
                                                                          Main Document    Page 22 of 64



                                                                           Documents, all without further order of the Bankruptcy Court.
                                        1
                                            Waiver of Financing            Upon the Closing Date, on behalf of itself and its estates, and for so long
                                        2
                                            Rights                         as any Obligation shall be outstanding, Debtor hereby irrevocably waives
                                        3   DIP Loan Agreement,            any right, pursuant to Sections 364(c) or 364(d) of the Bankruptcy Code
                                            § 2(m) at 11; § 8(n) at        or otherwise, to grant any Lien of equal or greater priority than the Lien
                                        4   28-29                          securing the Obligations, or to approve or grant a claim of equal or greater
                                            Financing Order, ¶ 19          priority than the Obligations.
                                        5   at 14-15
                                        6
                                            FRBP
                                        7   4001(c)(1)(B)(v)

                                        8   Confirmation                   None.
                                            Deadlines
                                        9
                                            FRBP
                                       10   4001(c)(1)(B)(vi)
                                       11   Modification of                The DIP Loan Agreement and the Financing Orders shall be sufficient
                                                                           and conclusive evidence of the validity, enforceability, perfection and
1980 Festival Plaza Drive, Suite 700




                                       12   Nonbankruptcy Law
    Las Vegas, Nevada 89135




                                            Financing Order, ¶ 12          priority of the Liens authorized herein without the necessity of filing or
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                            at 12                          recording any financing statement, deed of trust, mortgage, or other
          (702) 262-6899




                                       13
                                                                           instrument or document which may otherwise be required under the law
                                       14   FRBP                           of any jurisdiction or the taking of any other action to validate or perfect
                                            4001(c)(1)(B)(vii)             the Liens or to entitle the Liens to the priorities granted therein.
                                       15
                                            Limitation of Estate           The DIP Loan Agreement provides as events of default the occurrence of
                                       16
                                            Causes of Action               any of the following (among others) in the Chapter 11 Case: (i) Debtor
                                       17   DIP Loan Agreement,            (A) engages in or supports any challenge to the validity, perfection,
                                            § 8(n), 28-29                  priority, extent or enforceability of the Loan Document or the Liens on or
                                       18                                  security interests in the assets of Debtor securing the Obligations or (B)
                                            FRBP                           commences any actions or proceedings against Lender; (ii) Debtor files or
                                       19   4001(c)(1)(B)(viii)            commences any proceeding to surcharge Lender pursuant to Sections 105,
                                       20                                  364 or 506(c) of the Bankruptcy Code; or (iii) the Committee commences
                                                                           any actions or proceedings against Lender.
                                       21
                                            Indemnification                The DIP Loan Agreement provides for an Hazardous Materials Indemnity
                                       22   DIP Loan Agreement,            and further provides that the Debtor agrees to indemnify and hold and
                                            § 7(j)(v) at 11, § 11 at       save harmless Lender and its respective directors, officers, members,
                                       23   31                             managers, employees, agents, attorneys, consultants, advisors, or
                                            Financing Order, ¶¶            representatives (collectively, “Indemnitees”) from and against any and all
                                       24
                                            27-28 at 17                    losses, damages, claims, actions, demands, liabilities or expenses of any
                                       25                                  kind whatsoever (including reasonable attorneys’ fees and disbursements)
                                            FRBP                           incurred by or asserted or awarded against any Indemnitee (including in
                                       26   4001(c)(1)(B)(ix)              connection with any investigation, litigation or proceeding or the
                                                                           preparation of a defense in connection therewith) arising in any way
                                       27                                  directly or indirectly out of or based upon, in whole or in part, the Loan,
                                                                           the Loan Documents, the Obligations, the Liens, or the negotiation,
                                       28
                                                                                                  14
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06                 Desc
                                                                          Main Document    Page 23 of 64



                                                                           formulation, preparation, effectuation, performance or enforcement of any
                                        1                                  of the Loan Documents or any other acts or omissions by any or all of the
                                        2                                  Indemnitees in connection therewith, except such as may be caused by the
                                                                           gross negligence or willful misconduct of the applicable Indemnitee. The
                                        3                                  foregoing indemnity shall be effective whether or not such any such
                                                                           investigation, litigation, or other proceeding to which the indemnity
                                        4                                  applies is brought by Debtor, any of its respective managers, security
                                                                           holders, creditors, or any other Person and whether or not an Indemnitee
                                        5                                  is otherwise a party thereto and whether or not the transactions
                                        6                                  contemplated hereby are consummated.

                                        7   506(c) Waiver                  Lender shall not be subject to the equitable doctrine of “marshaling” or
                                            DIP Loan Agreement,            any similar doctrine with respect to the Collateral, and all proceeds
                                        8   § 8(n)(xvii), (xviii) at       thereof shall be received and used in accordance with the Interim
                                            29, § 12(a) at 32              Financing Order. Lender shall (i) be entitled to all of the rights and
                                        9   Financing Order, ¶¶            benefits of Section 552(b) of the Bankruptcy Code, and the “equity of the
                                       10                                  case” exception under Section 552(b) shall not apply to Lender with
                                            FRBP                           respect to proceeds, products, offspring, or profits of any of the Collateral,
                                       11   4001(c)(1)(B)(x)               and (ii) not be subject to any surcharge claim under Sections 506(c) or
                                                                           105(a) of the Bankruptcy Code or otherwise, for any costs and expenses
1980 Festival Plaza Drive, Suite 700




                                       12                                  incurred in connection with the preservation, protection or enhancement
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                                                           of, or realization by Lender upon the Collateral or and no costs or
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13                                  expenses of administration that have been or may be incurred in the
                                       14                                  Chapter 11 Case at any time shall be charged against Lender or any of its
                                                                           claims or Liens, and Debtor hereby irrevocably waive any such claims.
                                       15
                                            Lien on Avoidance              None.
                                       16   Actions
                                       17   FRBP
                                            4001(c)(1)(B)(xi)
                                       18
                                       19           16.      As discussed more fully below, the provisions of the DIP Loan Agreement are all
                                       20   justified under the circumstances of this Chapter 11 Case. Prepetition, the Debtor was unable to
                                       21   obtain financing on more favorable terms from sources other than the Lender. The Lender has
                                       22   agreed to lend $2.5 million, but would not do so without the protections and priorities sought in this
                                       23   Motion. Without such financing, the Debtor’s ability to complete the entitlement process and
                                       24   ultimately reorganize will be severely jeopardized. The Debtor thus respectfully submits that the
                                       25   facts and circumstances of this Chapter 11 Case demonstrates that the above-described provisions,
                                       26   which are set forth in greater detail below, are necessary and appropriate and should be authorized
                                       27   and approved by this Court.
                                       28
                                                                                                   15
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06         Desc
                                                                          Main Document    Page 24 of 64



                                        1                                                      III.
                                        2                                               JURISDICTION
                                        3           17.      This Court has jurisdiction to consider and determine this matter pursuant to 28
                                        4   U.S.C. §§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C.
                                        5   § 157(b).
                                        6           18.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
                                        7           19.      The statutory bases for the relief requested herein are §§ 105, 361, 362, 363(c),
                                        8   363(e), 364(c), 364(d)(1) and 364(e), Bankruptcy Rule 4001(c) and LBR 4001-2.
                                        9                                                      IV.
                                       10                                           RELIEF REQUESTED
                                       11           20.      By this Motion, Orcutt seeks authorization to obtain the Loan from the Lender under
1980 Festival Plaza Drive, Suite 700




                                       12   the terms of the DIP Loan Agreement. The ability of the Orcutt to administer and preserve the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   value of its assets, and to propose a plan of reorganization that will maximize the return for all

                                       14   stakeholders requires the availability of the Loan funds under the terms of the DIP Loan Agreement.

                                       15   In the absence of the availability of such funds, the ability of the Debtor to propose a plan of

                                       16   reorganization would be jeopardized, and irreparable harm to the Debtor and its bankruptcy estate

                                       17   and creditors would occur.         Accordingly, timely approval of the proposed Loan is critical to

                                       18   preserving the going concern value of the Debtor’s estate.
                                       19                                                      V.
                                       20                                            LEGAL ARGUMENT
                                       21   A.      The Debtor Has Satisfied the Legal Requirements for Approval of the Loan Under
                                       22           Sections 364(c) & (d) of the Bankruptcy Code.
                                       23           21.      Orcutt proposes to obtain financing under the Loan by providing the Lender liens on
                                       24   their unencumbered assets other than Avoidance Actions, and senior “priming” liens on any

                                       25   encumbered assets, pursuant to § 364(d). In addition, the Debtor proposes to provide the Lender

                                       26   with superpriority administrative claims pursuant to § 364(c) that can be satisfied from all assets

                                       27   other than Avoidance Actions.

                                       28
                                                                                               16
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06          Desc
                                                                          Main Document    Page 25 of 64



                                        1             22.    Section 364 gives bankruptcy courts the power to authorize post-petition financing
                                        2   for a chapter 11 debtors in possession. See In re Defender Drug Stores. Inc., 126 B.R. 76, 81
                                        3   (Bankr. D. Ariz. 1991), aff’d., 145 B.R. 312 (B.A.P. 9th Cir. 1992). “Having recognized the natural
                                        4   reluctance of lenders to extend credit to a company in bankruptcy, Congress designed [section] 364
                                        5   to provide ‘incentives to the creditor to extend post-petition credit.’” Id. at 81 (quoting Unsecured
                                        6   Creditors’ Comm. v. First Nat’l Bank & Trust Co. of Escanaba (In re Ellingsen MacLean Oil Co.),
                                        7   834 F.2d 59, 603 (6th Cir. 1987). cert. denied, 488 U.S. 817 (1988)). The incentives enumerated in
                                        8   § 364 are not intended to be an exhaustive list of the inducements that a court may grant. Id. In
                                        9   fact, it is not uncommon for a court to approve a lending arrangement containing terms that far
                                       10   exceed those authorized by § 364. Id.
                                       11             23.    The statutory requirement for obtaining postpetition credit with a superpriority
1980 Festival Plaza Drive, Suite 700




                                       12   administrative claim and/or secured by liens on unencumbered property is a finding, made after
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   notice and a hearing, that the debtor-in-possession is “unable to obtain unsecured credit allowable
                                       14   under section 503(b)(1) of [the Bankruptcy Code] as an administrative expense.” 11 U.S.C. §
                                       15   364(c).
                                       16             24.    Generally, courts apply a three-part test to determine whether a Debtors in
                                       17   possession may obtain credit under § 364(c) of the Bankruptcy Code. Under such test, the Debtors
                                       18   may incur postpetition financing under the DIP Loan Agreement, pursuant to § 364(c) if it
                                       19   demonstrates that (a) it cannot obtain credit unencumbered or without superpriority status, (b) the
                                       20   Loan is necessary to preserve the assets of their estates, and (c) the terms of the DIP Loan are fair,
                                       21   reasonable and adequate given the circumstances of the Debtors, as Borrower, and the proposed
                                       22   lenders. See In re Crouse Group. Inc., 71 B.R. 544, 549-50 (Bankr. E.D. Pa. 1987); In re Aqua
                                       23   Assocs., 123 B.R. 192, 195-96 (Bankr. E.D. Pa. 1991); In re Ames Dept. Stores, Inc., 115 B.R. 34,
                                       24   37-39 (Bankr. S.D.N.Y. 1990); see also In re St. Mary Hospital, 86 B.R. 393, 401-02 (Bankr. E.D.

                                       25   Pa. 1988).
                                       26             25.    In addition, the statutory requirement for obtaining postpetition credit secured by a
                                       27   senior “priming lien” on encumbered property is a finding, made after notice and a hearing, that the
                                       28   debtor-in-possession is “unable to obtain such credit otherwise” and that “there is adequate
                                                                                              17
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06             Desc
                                                                          Main Document    Page 26 of 64



                                        1   protection of the interest of the holder of the lien on the property of the estate on which such senior .
                                        2   . . lien is proposed to be granted.” 11 U.S.C. § 364(d)(1); see also Aqua Assocs., 123 B.R. at 196;
                                        3   In re Republic Airways Holdings Inc., No. 16-10429(SHL), 2016 WL 2616717, at *10-11 (Bankr.
                                        4   S.D.N.Y. May 4, 2016). Additionally, consent to priming by the prepetition secured creditors
                                        5   obviates the need to show adequate protection. See Anchor Sav. Bank FSB v. Sky Valley. Inc., 99
                                        6   B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the superpriority lien, those
                                        7   [undersecured] creditors relieved the Debtors of having to demonstrate that they were adequately
                                        8   protected.”). Accordingly, the Debtors may incur “priming” liens under the DIP Loan Agreement if
                                        9   it is unable to obtain unsecured or junior secured credit and either (i) the prepetition secured
                                       10   creditors have consented or (ii) their interests in the collateral are adequately protected.
                                       11           26.      Against this statutory backdrop, courts will evaluate the facts and circumstances of a
1980 Festival Plaza Drive, Suite 700




                                       12   debtor’s case and accord significant weight to the necessity for obtaining the financing. See, e.g., In
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   re Ames Dep’t Stores. Inc., 115 B.R. 34, 40-41 (Bankr. S.D.N.Y. 1990). Debtors in possession are
                                       14   generally permitted to exercise their business judgment consistent with their fiduciary duties when
                                       15   evaluating the necessity of proposed protections for a party extending credit under § 364 of the
                                       16   Bankruptcy Code. Id. at 38. Consistent with this authority, and for the reasons discussed below,
                                       17   the Debtor respectfully submits that the Court should approve the Debtor’s decision to enter into the
                                       18   Loan.
                                       19           1.       No Comparable Alternative To The Loan Is Currently Available.
                                       20           27.      To show that the credit required is not obtainable on an unsecured basis, the Debtor
                                       21   need only demonstrate “by a good faith effort that credit was not available” without the protections
                                       22   afforded to potential lenders by § 364(c) or (d) of the Bankruptcy Code. Bray v. Shenandoah Fed.
                                       23   Sav. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986); see also Anchor Sav.
                                       24   Bank, 99 B.R. at 120 n.4 (noting that the Debtors satisfied the requirement of § 364(d) by

                                       25   “approach[ing] all lenders reasonably likely to be willing to make a junior or unsecured loan”);
                                       26   Ames, 115 B.R. at 37-40 (Debtors in possession must show that it has made a reasonable effort to
                                       27   seek other sources of financing under §§ 364(a) and (b) of the Bankruptcy Code). Thus, “[the]
                                       28   statute imposes no duty to seek credit from every possible lender before concluding that such credit
                                                                                               18
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 27 of 64



                                        1   is unavailable.” Snowshoe, 789 F.2d at 1088; see also In re Sky Valley, Inc., 100 B.R. 107, 113
                                        2   (Bankr. N.D. Ga. 1998) (finding that “it would be unrealistic and unnecessary to require [the
                                        3   Debtors] to conduct such an exhaustive search for financing” where the Debtors “suffers some
                                        4   financial stress and has little or no unencumbered property”), aff’d sub nom., Anchor Sav. Bank, 99
                                        5   B.R. at 117.
                                        6           28.      As noted above, during the process of negotiating the terms of the Loan, the Debtor
                                        7   attempted to identify other sources of postpetition financing to determine whether it could obtain
                                        8   debtor in possession financing on better terms. See Greenberg Decl., at ¶¶ 35, 40. However, given
                                        9   their current financial condition, financing arrangements and capital structure, the Debtor has been
                                       10   unable to obtain financing on more favorable terms than those provided in the DIP Loan
                                       11   Agreement. See id.
1980 Festival Plaza Drive, Suite 700




                                       12           29.      In sum, the Debtor has made a concerted, good-faith effort to obtain credit on the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   most favorable terms that are available.      As explained above, the required financing was not
                                       14   available on an unsecured or junior lien basis, and the terms of the Loan were, on the whole, the
                                       15   most favorable terms available to the Debtors.6 See id., at ¶ 35, 40. The Debtor’s efforts are
                                       16   sufficient given the size and uniqueness of the loan and the time sensitivity of the Chapter 11 Case.

                                       17   See, e.g., In re Reading Tube Indus., 72 B.R. 329, 332 (Bankr. E.D. Pa. 1987) (“Given the ‘time is

                                       18   of the essence’ nature of this type of financing, we would not require this or any debtor to contact a
                                       19   seemingly infinite number of possible lenders.”); Sky Valley, Inc., 100 B.R. at 113 (authorizing DIP
                                       20   loan priming lien where debtor contacted three other lenders; observing that “it would be unrealistic
                                       21   and unnecessary to require Debtor to conduct such an exhaustive search for financing”); Ames
                                       22   Dep’t Stores, 115 B.R. at 40 (authorizing DIP loan superpriority claim where debtor contacted four
                                       23   other lenders); see also Bray, 789 F.2d at 1088 (holding that § 364 “imposes no duty to seek credit
                                       24   from every possible lender before concluding that such credit is unavailable”).

                                       25           30.      The Debtor respectfully submits that, given the extensive (and unsuccessful) efforts

                                       26   made to seek alternatives, they have demonstrated that postpetition financing is not available on a

                                       27
                                            6
                                             In addition, several other interested lenders discussed structures that were also less favorable than
                                       28
                                            the DIP Loan Offer, but never made any formal offers.
                                                                                               19
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 28 of 64



                                        1   more favorable basis. See Greenberg Decl., at ¶¶ 34-40.
                                        2           2.       The Loan Is Necessary To Protect The Debtor’s Estate.
                                        3           31.      As explained above, denial of the Debtor’s requested relief will cause irreparable
                                        4   harm to the Debtor and its estate. The Loan is necessary to permit the orderly continuation of the
                                        5   Debtor’s efforts to obtain entitlements that would substantially increase the value of the Property,
                                        6   minimize the disruption of the business operations, and preserve and maximize the value of the
                                        7   Debtor’s estate. See Greenberg Decl., at ¶ 40. Absent access to the Loan, Orcutt would have no
                                        8   ability to meet its ongoing obligations. See id. If Orcutt is unable to pay its ongoing obligations, it
                                        9   will not be able to operate and may have to shut down immediately. See id. In contrast, the
                                       10   Debtor’s access to the Loan will ensure that the value of Orcutt’s Property is preserved along with
                                       11   the possibility for increased, post-entitlement value, which the Debtor believes is greater than the
1980 Festival Plaza Drive, Suite 700




                                       12   value which would be realized from liquidation of the Property if Orcutt was forced to cease its
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   entitlement efforts immediately. See id. at ¶¶ 28, 40.
                                       14           2.       The Terms Of The Loan Are Reasonable Under The Circumstances.
                                       15           32.      The terms and conditions of the Loan have been the subject of extensive negotiations
                                       16   conducted in good faith and at arm’s length, and are fair and reasonable under the circumstances.
                                       17   See Greenberg Decl., at ¶ 36.
                                       18           33.      Indeed, the terms of the DIP Loan Agreement are similar to those often included in
                                       19   complex financing arrangements and reflect the give and take that result from complex financing
                                       20   negotiations. See id., at ¶ 37.
                                       21           34.      Courts recognize that a debtor often must make significant concessions in exchange
                                       22   for financing. See, e.g., In re Ellingsen MacLean Oil Co., 65 B.R. 358, 365 (Bankr. W.D. Mich.
                                       23   1986) (chapter 11 postpetition financing is “fraught with dangers for creditors”), aff’d, 834 F.2d 599
                                       24   (6th Cir. 1987). Accordingly, courts acknowledge that a debtor may need to “enter into a hard

                                       25   bargain with a creditor in order to acquire the needed funds to complete reorganization.” Id. at 365.

                                       26           35.      As part of that bargain, lenders often agree to subordinate or “carve-out” from their

                                       27   collateral funds to pay professionals. See Harvis Trien & Beck, P.C. v. Federal Home Mortgage

                                       28   Corp. (In re Blackwood Assocs., L.P.), 187 B.R. 856, 860 (Bankr. E.D.N.Y. 1995) (court advised
                                                                                              20
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06            Desc
                                                                          Main Document    Page 29 of 64



                                        1   that if professionals really want to be paid they had best insist upon a “real carve out”); Ames Dep’t
                                        2   Stores, 115 B.R. at 40 (noting practice of district to insist on carve-out for fees in order to preserve
                                        3   adversary system).
                                        4             36.     As noted above, the terms of the DIP Loan Agreement are favorable under the
                                        5   circumstances. See Greenberg Decl., at ¶ 37. For instance, the interest rate of fifteen percent (15%)
                                        6   is reflective of the competitive rates available in the market for financing to a distressed borrower
                                        7   secured by a lien on distressed, undeveloped property. See id. Further, the DIP Loan Agreement
                                        8   allows the Debtor to accrue 3% of such interest (payable upon maturity) for an effective “pay rate”
                                        9   of 12%. The effective pay rate is reasonable, in part, when viewed against the non-default interest
                                       10   rates under the Romspen mortgage, which are between 10.75% and 11%. See id. Additionally, the
                                       11   negotiated interest rate for the unsuccessful refinance proposal for the Romspen mortgage was 12%
1980 Festival Plaza Drive, Suite 700




                                       12   per annum. See id. Accordingly, the interest rate is reasonable particularly in light of the Accrual
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   Rate set forth in the DIP Loan Agreement, which allows the Debtor to make payments at a 12% per
                                       14   annum rate until Maturity.
                                       15             37.     Furthermore, the DIP Loan Agreement provides for a Carve-Out in the amount of
                                       16   $200,000. The Carve Out provides for payment of Estate Professional Fees—including Debtor’s
                                       17   counsel and counsel to any Committee—and payment of estimated United States Trustee fees to be
                                       18   incurred during the course of the Chapter 11 Case. The Events of Default and conditions to
                                       19   borrowing are customary in postpetition financings, as is the Lender’s ability to exercise remedies
                                       20   upon the occurrence of an Event of Default. The Lender does not unduly seek to control or restrict
                                       21   the Debtor’s ability to prosecute the Chapter 11 Case.
                                       22             38.     Moreover, the Loan does not impose any milestones or deadlines in connection with
                                       23   any Plan. Instead, the Lender simply requested reasonable protections to secure repayment of the
                                       24   funds it is advancing in the form of the Loan.

                                       25             39.     Therefore, the Court should approve the Loan based on its fair and reasonable terms
                                       26   and find that the Lender acted with the requisite good faith to be accorded the benefits of section
                                       27   364(e) of the Bankruptcy Code.7
                                       28   7
                                                Section 364(e) of the Bankruptcy Code provides that:
                                                                                                  21
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06                     Desc
                                                                          Main Document    Page 30 of 64



                                        1           3.         The Existing Secured Creditors Either Consent And/Or Are Adequately
                                        2                      Protected.
                                        3           40.        When a debtor seeks post-petition financing with a priming lien under § 364(d), in
                                        4   addition to the three factors discussed above, the debtor must also either “provide adequate
                                        5   protection for the interest of the holder of the existing lien or obtain such lien holder’s consent.” 3
                                        6   COLLIER      ON   BANKRUPTCY ¶ 364.05 (16th ed., 2019 rev.). “When there is substantial equity, the
                                        7   equity may protect the holder of the existing lien as well as provide security for the new lender.” Id.
                                        8           41.        As discussed below, substantial equity cushions protect the interests of the
                                        9   Prepetition Secured Creditors: Romspen Mortgage Limited Partnership and Apollo Development
                                       10   LLC.     Nonetheless, the Debtors propose adequate protection payments to further protect the
                                       11   interests of the Prepetition Secured Creditors.
1980 Festival Plaza Drive, Suite 700




                                       12                      a.     Romspen Mortgage Limited Partnership
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13           42.        As detailed above, Romspen has a first priority lien on the Property. Romspen’s
                                       14   liens can be primed because Romspen’s claims are more than adequately protected. As discussed
                                       15   above, Romspen asserts an aggregate secured claim in the approximate amount of aggregate
                                       16   approximately $8,235,077.11, the Property (even in its un-entitled state) was appraised at
                                       17   approximately $11 million in November 2019. See Greenberg Decl., at ¶ 41. Further, the as-
                                       18   entitled value of the Property is estimated at $16.6 million. See id. The Debtor further estimates
                                       19   that the as-is and as-entitled values are substantially higher as of the Petition Date based on recent
                                       20   comparable development projects and is in the process of seeking a supplemental appraisal
                                       21   reflective of the current valuations. See id. Nonetheless, the current as-is property value exceeds
                                       22   the alleged secured claim notwithstanding priming.
                                       23
                                       24

                                       25           The reversal or modification on appeal of an authorization under this section to obtain credit or incur
                                                    debt, or of a grant under this section of a priority or a lien, does not affect the validity of any debt so
                                       26           incurred, or any priority or lien so granted, to an entity that extended such credit in good faith,
                                                    whether or not such entity knew of the pendency of the appeal, unless such authorization and the
                                       27           incurring of such debt, or the granting of such priority or lien, were stayed pending appeal.

                                       28   11 U.S.C. § 364(e).

                                                                                                   22
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06        Desc
                                                                          Main Document    Page 31 of 64



                                        1           43.      Additionally, the Budget in support of the Loan allocates $225,000 for monthly
                                        2   adequate protection payments to Romspen over the 18 month term of the Loan, e.g., 18 monthly
                                        3   payments of $12,500. See id., at ¶ 41, Ex. B (Budget). The proposed adequate protection is
                                        4   calculated as 2.5% simple interest on the outstanding principal balance of the Romspen loan in the
                                        5   approximate amount of $5.92 million. See id., at ¶ 41. Accordingly, Romspen is adequately
                                        6   protected based on both the equity cushion and the proposed monthly adequate protection
                                        7   payments.
                                        8                    b.       Apollo Development LLC
                                        9           44.      As discussed above, the Debtor’s majority member, Apollo, holds a second priority
                                       10   secured lien on the Property. As discussed above, Apollo’s secured claim is in the approximate
                                       11   amount of $2,164,850. The Budget in support of the Loan allocates $90,000 for monthly adequate
1980 Festival Plaza Drive, Suite 700




                                       12   protection payments to Apollo over the 18 month term of the Loan, e.g., 18 monthly payments of
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   $5,000. See id., at ¶ 42, Ex. B (Budget). Apollo consents to the foregoing proposed adequate
                                       14   protection. See id. Accordingly, Apollo is adequately protected based on the proposed monthly
                                       15   adequate protection payments and its consent to the foregoing treatment.
                                       16                    c.       Conclusion
                                       17           45.      In short, the Debtor has demonstrated ample grounds to authorize the requested Loan
                                       18   priming liens under § 364(d). The Prepetition Secured Creditors have either consented to the
                                       19   priming liens and/or are more than adequately protected by sizeable equity cushions and going-
                                       20   forward adequate protection payments.
                                       21           4.       Debtor’s Decision to Enter into the DIP Loan Agreement Is Supported by
                                       22                    Sound Business Judgment.
                                       23           46.      Bankruptcy courts consistently defer to a debtor’s business judgment on most
                                       24   business decisions, including the decision to borrow money, unless such decision is arbitrary and

                                       25   capricious.    In re Republic Airways, 2016 WL 2616717, at *11 (“In determining whether to
                                       26   authorize post-petition financing, bankruptcy courts will generally defer to the debtor's business
                                       27   judgment.”). In fact, “[m]ore exacting scrutiny [of the debtor’s business decisions] would slow the
                                       28   administration of the debtor’s estate and increase its cost, interfere with the Bankruptcy Code’s
                                                                                             23
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06            Desc
                                                                          Main Document    Page 32 of 64



                                        1   provision for private control of administration of the estate, and threaten the court’s ability to
                                        2   control a case impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th
                                        3   Cir. 1985).
                                        4           47.      In particular, a bankruptcy court should defer to a debtor’s reasonable business
                                        5   judgment regarding the need for funds, so long as the proposed financing agreement does not
                                        6   contain terms that either leverage the bankruptcy process or that benefit a third party rather than the
                                        7   bankruptcy estate. See, e.g., In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del.
                                        8   1994) (noting that an interim loan, receivables facility and asset-based facility were approved
                                        9   because they “reflect[ed] sound and prudent business judgment . . . , [were] reasonable under the
                                       10   circumstances and in the best interest of [the debtor] and its creditors”).
                                       11           48.      As explained by the bankruptcy court in Ames Dep’t Stores:
1980 Festival Plaza Drive, Suite 700




                                       12                    [A] court’s discretion under section 364 is to be utilized on grounds that
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                             permit reasonable business judgment to be exercised so long as the financing
          (702) 262-6899




                                       13
                                                             agreement does not contain terms that leverage the bankruptcy process and
                                       14                    powers or its purpose is not so much to benefit the estate as it is to benefit a
                                                             party-in-interest.
                                       15
                                            115 B.R. at 40.
                                       16
                                                    49.      Here, Debtor’s decision to enter into the Loan represents a reasonable exercise of
                                       17
                                            business judgment. Without the Loan, Debtor would not be able to fund operations or proceed with
                                       18
                                            a plan of reorganization. Instead, Debtor would be faced with the potential for administrative
                                       19
                                            insolvency followed by a liquidation. Given the choice between these two alternatives, Debtor
                                       20
                                            prudently negotiated the Loan with the Lender to ensure that the Debtor will have the time needed
                                       21
                                            to bring the Chapter 11 Case to a successful conclusion. In sum, the Court should approve the
                                       22
                                            Debtor’s decision to enter into the Loan as an exercise of sound business judgment.
                                       23
                                            B.      The Court Should Approve the Proposed Break-Up Fee.
                                       24
                                                    50.      The Debtor seeks authority to pay the Break-Up Fee to the Lender in the event that
                                       25
                                            the Debtor does not obtain financing from the Lender to, among other things, compensate the
                                       26
                                            Lender for its substantial efforts to diligence the proposed transaction in the short period available
                                       27
                                            before the Petition Date. Termination or break-up fees are permissible where they provide a
                                       28
                                                                                               24
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 33 of 64



                                        1   postpetition benefit to the bankruptcy estate. See Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In
                                        2   re O’Brien Envtl. Energy, Inc.), 181 F.3d 527, 535 (3d Cir. 1999) (holding that “the allowability of
                                        3   break-up fees . . . depends upon the requesting party’s ability to show that the fees were actually
                                        4   necessary to preserve the value of the estate”); In re Reliant Energy Channelview LP, 594 F.3d 200
                                        5   (3d Cir. 2010) (citing and affirming O’Brien standard for approval of breakup fees).
                                        6           51.      In particular, such a protection encourages a potential postpetition lender to invest
                                        7   the requisite time, money, and effort to conduct due diligence and loan negotiations with a debtor
                                        8   despite the inherent risks and uncertainties of the chapter 11 process. See, e.g., Integrated
                                        9   Resources, 147 B.R. at 660 (noting that fees may be legitimately necessary to convince a “white
                                       10   knight” to offer an initial bid, for the expenses such bidder incurs and the risks such bidder faces by
                                       11   having its offer held open, subject to higher and better offers); In re Hupp Indus., 140 B.R. 191, 194
1980 Festival Plaza Drive, Suite 700




                                       12   (Bankr. N.D. Ohio 1997); In re Marrose Corp., 1992 WL 33848, at *5 (Bankr. S.D.N.Y. 1992); In
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   re 995 Fifth Ave. Assocs., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989) (finding that bidding incentives
                                       14   may be “legitimately necessary to convince a white knight to enter the bidding by providing some
                                       15   form of compensation for the risks it is undertaking”) (citations omitted).
                                       16           52.      Break-up fees in the same general range as the proposed Break-Up Fee—here 2% of
                                       17   the total principal amount of the Loan—are routinely approved. See, e.g., In re CXM, Inc., 307 B.R.
                                       18   94, 103–04 (Bankr. N.D. Ill. 2004) (court approved break-up fee in amount equal to the actual
                                       19   expenses that the stalking horse incurred in connection with its bid to buy the Sale Assets, subject to
                                       20   a maximum cap of $200,000, which equaled 3% of the cash purchase price); In re Women First
                                       21   Healthcare, Inc., 332 B.R. 115, 118 (Bankr. D. Del. 2005) (court approved break-up fee that
                                       22   equaled 4.7% percent of the purchase price; In re Dan River, Inc., No. 04-10990 (Banker. N.D. Ga.
                                       23   Dec. 17, 2004) (court approved break-up fee equal to 5.3% of the cash purchase price); In re Lake
                                       24   Burton Dev., LLC, 2010 WL 5563622, *43 (Bankr. N.D. Ga. Mar. 18, 2010) (court approved break-

                                       25   up fee equal to 4.75% of cash purchase price); In re Case Engineered Lumber, Inc., No. 09–22499
                                       26   (Bankr. N.D.Ga. Sept. 1, 2009)(J. Brizendine) (approving break-up fee equal to 3.5% of the cash
                                       27   purchase price); In re Tama Beef Packing Inc., 321 B.R. 469, 498 (8th Cir. BAP 2005) (noting that
                                       28   the bankruptcy court correctly concluded that break-up fees are “usually limited to one to four
                                                                                              25
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06            Desc
                                                                          Main Document    Page 34 of 64



                                        1   perfect of the purchase price”). Courts in this District also approved break-up fees within the range
                                        2   of the proposed Break-Up Fee. See In re Verity Health System of California, Inc., No. 18-20151
                                        3   (Bankr. C.D. Cal. Oct. 30, 2018) (approving break-up fee equal to 4% of the cash purchase price);
                                        4   In re T Asset Acquisition Company, LLC, No. 09-31853 (Bankr. C.D. Cal. Jan. 28, 2010) (approving
                                        5   break-up fee equal to 3% of the cash purchase price).
                                        6           53.      The Debtor submits the proposed Break-Up Fee to the Lender is in the best interest
                                        7   of the Debtor’s estate. The proposed break-up fee of 2% of the principal amount of the Loan is well
                                        8   within, and below, the percentage parameters that have been approved by many other courts. Thus,
                                        9   the Debtors the proposed Break-Up Fee will fairly and reasonably compensate the Lender for taking
                                       10   actions that will benefit the Debtor’s estates, including undertaking diligence on the short timeline
                                       11   necessitated by this Chapter 11 Case and professional fees incurred in negotiating the terms of the
1980 Festival Plaza Drive, Suite 700




                                       12   DIP Loan Agreement on an expedited timeline. Notwithstanding the substantial time and expense
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   the Lender incurred in negotiating the DIP Loan Agreement, the Break-Up Fee still offers the
                                       14   Debtor the opportunity to pursue alternative (but, following the Debtor’s marketing efforts, very
                                       15   unlikely) funding sources on the best possible terms available to the estate, should any appear prior
                                       16   to approval of the DIP Loan Agreement. In the event the Court approves the DIP Loan Agreement
                                       17   on a final basis, the Break-Up Fee will be applied toward payment of the Interest Reserve upon the
                                       18   funding of the Second Advance. Accordingly, the proposed Break-Up Fee should be approved as
                                       19   reasonable under the circumstances and in the best interests of the Debtor and its estate.
                                       20   C.      The Court Should Modify the Automatic Stay and Waive Any Applicable Stay To The
                                       21           Effectiveness Of Order.
                                       22           54.      Debtor respectfully requests the Court to modify the automatic stay imposed by
                                       23   § 362 to the extent necessary to implement and effectuate the terms and provisions of the DIP Loan
                                       24   Agreement and Financing Orders. Debtor also requests the Court to waive any applicable stay

                                       25   (including under Bankruptcy Rules 4001 and 6004) with respect to the effectiveness and

                                       26   enforceability of the Order and provide for the immediate effectiveness of the Order.

                                       27
                                       28
                                                                                              26
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 35 of 64



                                        1                                                    VI.
                                        2                                              CONCLUSION
                                        3           WHEREFORE, based upon the foregoing, the Debtor respectfully requests that the Court:
                                        4   (i) grant the Motion in its entirety on an interim basis; (ii) enter the Interim Financing Order, in
                                        5   substantially the form attached hereto as Exhibit “A,” (iii) authorize the Debtor to borrow under the
                                        6   terms of the DIP Loan Agreement, including the grant of priming liens and superpriority
                                        7   administrative claims as provided therein; (iv) schedule a Final Hearing for approval of the Motion
                                        8   on a final basis not later than 20 days following entry of the Interim Financing Order (as set forth in
                                        9   the DIP Loan Documents); and (v) grant Debtor such other relief as the Court deems necessary and
                                       10   appropriate.
                                       11           DATED this 21st day of April 2021.
1980 Festival Plaza Drive, Suite 700




                                       12                                              FOX ROTHSCHILD LLP
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13                                              By:       /s/Brett Axelrod
                                       14                                                  BRETT A. AXELROD, ESQ. (Bar No. 168657)
                                                                                           NICHOLAS A. KOFFROTH, ESQ. (Bar No. 287854)
                                       15                                                  Constellation Place
                                                                                           10250 Constellation Blvd., Suite 900
                                       16                                                  Los Angeles, California 90067
                                                                                       Proposed Counsel for Debtor
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28
                                                                                              27
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06   Desc
                                                                          Main Document    Page 36 of 64



                                        1                                               EXHIBIT “A”

                                        2

                                        3

                                        4

                                        5

                                        6

                                        7

                                        8

                                        9

                                       10

                                       11
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                            Active\121589980.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06      Desc
                                                                          Main Document    Page 37 of 64



                                        1   BRETT A. AXELROD, ESQ. (Bar No. 168657)
                                            NICHOLAS A. KOFFROTH, ESQ. (Bar No. 287854)
                                        2   FOX ROTHSCHILD LLP
                                            Constellation Place
                                        3   10250 Constellation Blvd., Suite 900
                                        4   Los Angeles, California 90067
                                            Telephone: (310) 598-4150
                                        5   Facsimile: (310) 556-9828
                                            Email: baxelrod@foxrothschild.com
                                        6          nkoffroth@foxrothschild.com
                                            Proposed Counsel for Debtors
                                        7
                                        8
                                                                           UNITED STATES BANKRUPTCY COURT
                                        9
                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                                                                    NORTHERN DIVISION
                                       11
1980 Festival Plaza Drive, Suite 700




                                       12   In re                                              Case No. 9:21-bk-10412-MB
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13                                                      Chapter 11
                                                    ORCUTT RANCHO, LLC,
                                       14                                                      INTERIM ORDER PURSUANT TO 11
                                       15                                                      U.S.C. §§ 105, 362, 363, 364, 503, AND 507
                                                                                    Debtor.    AND FED R. BANK. P. 2002, 4001, 6004, AND
                                       16                                                      9014: (I) AUTHORIZING DEBTOR TO
                                                                                               OBTAIN POSTPETITION FINANCING;
                                       17                                                      (II) GRANTING LIENS AND
                                                                                               SUPERPRIORITY CLAIMS;
                                       18
                                                                                               (III) GRANTING ADEQUATE
                                       19                                                      PROTECTION TO PREPETITION
                                                                                               SECURED CREDITORS; (IV)
                                       20                                                      MODIFYING THE AUTOMATIC STAY;
                                                                                               AND (V) GRANTING RELATED RELIEF
                                       21
                                                                                               Hearing Date: April 26, 2021
                                       22
                                                                                               Hearing Time: 10:30 a.m. (Pacific Time)
                                       23                                                      Location:     1415 State Street
                                                                                                             Santa Barbara, CA 93101
                                       24

                                       25
                                       26
                                       27
                                       28

                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06              Desc
                                                                          Main Document    Page 38 of 64



                                        1           The Court, having considered the Emergency Motion for Interim and Final Orders: (I)
                                        2   Authorizing Debtor to Obtain Postpetition Financing; (II) Granting Liens and Superpriority
                                        3   Claims; (III) Granting Adequate Protection to Prepetition Secured Creditors; (IV) Modifying the
                                        4   Automatic Stay; and (V) Granting Related Relief filed on April 21, 2021 (the “Motion”)1 by Orcutt
                                        5   Rancho, LLC (“Orcutt” or “Debtor”), as debtor and debtor-in-possession in the above-captioned
                                        6   chapter 11 case (the “Chapter 11 Case”), pursuant to Sections 105, 362, 363, 364(c)(1), 364(c)(2),
                                        7   364(c)(3), 364(d), 364(e), 503, and 507 of Title 11 of the United States Code, §§ 101, et seq. (the
                                        8   “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy
                                        9   Procedure (the “Bankruptcy Rules”), and the local rules for the United States Bankruptcy Court for

                                       10   the Central District of California (the “Local Rules”), seeking entry of this interim order (the

                                       11   “Financing Order”):
1980 Festival Plaza Drive, Suite 700




                                       12                       i.    authorizing Debtor to obtain post-petition senior secured, superpriority
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                                      financing in the principal amount $2,500,000 (the “DIP Loan Amount”),
          (702) 262-6899




                                       13                             including an initial advance of the Loan proceeds in an amount equal to
                                       14                             $457,068.00 (the “Initial Advance”), on the terms and conditions set forth in
                                                                      that certain Debtor-In-Possession Loan Agreement dated as of April 19, 2021
                                       15                             (the “DIP Loan Agreement”), by and among Debtor, as borrowers, and Santa
                                                                      Maria DIP LLC, as lender (“Lender”);
                                       16
                                                               ii.    authorizing and ratifying, for purposes of the Initial Advance, Debtor’s
                                       17                             execution and delivery of the (i) the DIP Loan Agreement, (ii) the Note, (iii)
                                                                      the Environmental Indemnity Agreement, and (iv) all other security
                                       18                             agreements, pledge agreements, patent, trademark and copyright security
                                                                      agreements, control agreements, financing statements and any other
                                       19                             instruments and documents requested by Lender creating or purporting to
                                                                      create a Lien on the Collateral, including but not limited to the Financing
                                       20                             Orders, and/or reasonably related to the foregoing, and all amendments,
                                       21                             restatements, modifications or supplements thereof or thereto (collectively,
                                                                      the “Loan Documents”); as well as all loans, advances, liabilities, obligations,
                                       22                             covenants, duties, and debts owing by Debtor to Lender arising under or
                                                                      pursuant to the DIP Loan Agreement or any of the other Loan Documents,
                                       23                             whether or not evidenced by any note, other instrument or document, whether
                                                                      arising from an extension of credit, acceptance, loan, guaranty,
                                       24                             indemnification, or otherwise, whether direct or indirect, absolute or
                                                                      contingent, due or to become due, primary or secondary, as principal or
                                       25                             guarantor, and including all principal, interest, charges, expenses, fees,
                                                                      attorneys’ fees, filing fees, and any other sums chargeable hereunder or under
                                       26                             any of the other Loan Documents including, without limitation, all debts,
                                       27
                                            1
                                             Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the
                                       28
                                            DIP Loan Agreement.
                                                                                             2
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06               Desc
                                                                          Main Document    Page 39 of 64



                                                                      liabilities, and obligations of Debtor now or hereafter arising from or in
                                        1                             connection with the Loan (collectively, the “Obligations”), and to perform
                                                                      such other and further acts as may be necessary, desirable, or appropriate in
                                        2
                                                                      connection therewith;
                                        3
                                                               iii.   granting to Lender a continuing Lien on and security interest in all of
                                        4                             Debtor’s right, title and interest in and to the Collateral pursuant to Section
                                                                      364(c)(1) of the Bankruptcy Code in respect of the Obligations, and valid,
                                        5                             enforceable, non-avoidable, and automatically perfected first priority liens on
                                                                      and security interests in all Collateral (as defined below), pursuant to Section
                                        6                             364(c)(2) of the Bankruptcy Code, to secure the Obligations, in each case as
                                                                      and to the extent set forth in the Loan Documents and this Interim Financing
                                        7                             Order, and if and to the extent that any of the Collateral is encumbered,
                                                                      granting Lender priming liens on the Collateral pursuant to Section 364(d) of
                                        8                             the Bankruptcy Code to secure the Obligations;
                                        9                      iv.    authorizing Debtor to use the proceeds of the Initial Advance solely in
                                       10                             accordance with this Interim Financing Order and the Loan Documents;

                                       11                       v.    authorizing Debtor to pay all fees, costs, and expenses due pursuant to the
                                                                      DIP Loan Agreement and the other Loan Documents;
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135




                                                               vi.    vacating or modifying the automatic stay imposed by Section 362 of the
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                                      Bankruptcy Code to the extent necessary to implement and effectuate the
          (702) 262-6899




                                       13
                                                                      terms and provisions of the Loan Documents and this Interim Financing
                                       14                             Order; and
                                       15                     vii.    waiving any applicable stay (including under Bankruptcy Rules 4001 and
                                                                      6004) with respect to the effectiveness and enforceability of this Order and
                                       16                             providing for the immediate effectiveness of this Interim Financing Order.
                                       17
                                                    The interim hearing on the Motion having been held by the Court on April 26, 2021, at
                                       18
                                            10:30 a.m. (Pacific Time) (the “Interim Hearing”); and upon the record made by the Debtor at the
                                       19
                                            Interim Hearing, including the Motion, the terms of the DIP Loan Agreement, the declaration of
                                       20
                                            Gary Greenberg filed in support of the Motion, and the filings and pleadings in the Chapter 11
                                       21
                                            Case; and due and proper notice of the Motion, the relief requested therein, and the Interim Hearing
                                       22
                                            having been given in accordance with the Local Rules and Bankruptcy Rules 4001(c)(2) and (c)(3);
                                       23
                                            and it appearing that approval of the relief requested in the Motion is fair and reasonable and in the
                                       24
                                            best interest of Debtor, its creditors, and its estate (including all parties-in-interest), is essential for
                                       25
                                            the continued operation of Debtor’s business, and necessary to avoid immediate and irreparable
                                       26
                                            harm to Debtor and its estate; and all objections, if any, to entry of this Order having been
                                       27
                                            withdrawn, resolved, or overruled by the Court; and after due deliberation and consideration, and
                                       28
                                                                                                 3
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06          Desc
                                                                          Main Document    Page 40 of 64



                                        1   for good and sufficient cause appearing therefor,
                                        2           THE COURT HEREBY FINDS:2
                                        3           Petition Date. On April 20, 2021 (the “Petition Date”), the Debtor filed a voluntary petition
                                        4   for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
                                        5   Central District of California, thereby commencing this Chapter 11 Case.
                                        6           Debtor-in-Possession. The Debtor is continuing to operate its business and manage its
                                        7   properties as Debtor-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. No
                                        8   trustee or examiner has been appointed in any of the Chapter 11 Case.
                                        9           Jurisdiction and Venue. This Court has jurisdiction to hear the Motion pursuant to 28
                                       10   U.S.C. § 1334. Consideration of the Motion constitutes a core proceeding under 28 U.S.C. §

                                       11   157(b)(2)(D). Venue for the Chapter 11 Case and the proceedings on the Motion is proper in this
1980 Festival Plaza Drive, Suite 700




                                       12   District pursuant to 28 U.S.C. §§ 1408 and 1409.
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13           Notice. Notice of the Interim Hearing and the relief requested in the Motion has been

                                       14   provided by Debtor as set forth in the Motion. Under the circumstances, such notice of the Interim

                                       15   Hearing and the relief requested in the Motion constitutes due, sufficient, and appropriate notice,

                                       16   and complies with Section 102(1) of the Bankruptcy Code, Bankruptcy Rules 2002, 4001(c), and

                                       17   9014, and the Local Bankruptcy Rules.

                                       18           Need for Postpetition Financing. An immediate need exists for Debtor to obtain funds in
                                       19   order to continue operations and to administer and preserve the value of its bankruptcy estate. The
                                       20   ability of Debtor to finance its operations, to preserve and maintain the value of its assets, and
                                       21   maximize the return for all creditors requires the availability of working capital under the terms of
                                       22   the debtor-in-possession financing transactions described in the DIP Loan Agreement. In the
                                       23   absence of the availability of such funds in accordance with the terms hereof and the DIP Loan
                                       24

                                       25
                                            2
                                              Pursuant to FED. R. BANKR. P. 7052: To the extent any of the following findings of fact constitute
                                       26
                                            conclusions of law, they are adopted as such; and, to the extent any of the following conclusions of
                                       27   law constitute findings of fact, they are adopted as such. The Court’s findings shall also include any
                                            oral findings of fact and conclusions of law made by the Court during or at the conclusion of the
                                       28   Interim Hearing.
                                                                                                4
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 41 of 64



                                        1   Agreement, the continued operation of Debtor’s business would not be possible, and immediate and
                                        2   irreparable harm to Debtor and its bankruptcy estate and creditors would occur.
                                        3           No Credit Available on More Favorable Terms. Given its current financial condition,
                                        4   financing arrangements, and capital structure, Debtor is unable to obtain financing from sources
                                        5   other than Lender on terms more favorable than are provided under the DIP Loan Agreement and
                                        6   the Loan Documents. Debtor has been unable to obtain (a) adequate unsecured credit allowable
                                        7   under Section 503(b)(1) of the Bankruptcy Code as an administrative expense; (b) credit with
                                        8   priority over any or all administrative expenses of the kind specified in Sections 503(b) or 507(b) of
                                        9   the Bankruptcy Code; (c) credit secured solely by a lien on or a security interest in property of
                                       10   Debtor’s bankruptcy estate that is not otherwise subject to a lien or security interest; or (d) credit
                                       11   secured by a junior lien on or security interest in property of Debtor’s bankruptcy estate which is
1980 Festival Plaza Drive, Suite 700




                                       12   subject to a lien or security interest.
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13           Extension of Financing. Lender has indicated a willingness to provide financing to Debtor
                                       14   in accordance with the DIP Loan Agreement and other Loan Documents, subject to: (i) the entry of

                                       15   this Interim Financing Order (and, with respect to the Second Advance, a Final Financing Order),

                                       16   including, among other things, approval of the benefits and protections for Lender contained herein;

                                       17   (ii) approval and ratification of Debtor’s entry into the DIP Loan Agreement and other Loan

                                       18   Documents; and (iii) findings by this Court that such financing is essential to Debtor’s estate and its
                                       19   continued operations, that Lender has acted in good faith and is a good faith financier, and that
                                       20   Lender’s claims, superpriority claims, security interests, liens, and other protections granted
                                       21   pursuant to and in connection with this Interim Financing Order and the DIP Loan Agreement
                                       22   (specifically including the Superpriority Claims and Liens (each as defined below)), will not be
                                       23   affected by any subsequent reversal, modification, vacatur, stay, or amendment of, as the case may
                                       24   be, this Interim Financing Order or any other order, as provided in Section 364(e) of the Bankruptcy

                                       25   Code.

                                       26           Business Judgment and Good Faith. The terms and conditions of the DIP Loan, as set forth

                                       27   in the DIP Loan Agreement and other Loan Documents, and this Financing Order and the fees paid

                                       28   and to be paid thereunder: (i) are fair, reasonable, and the best available under the circumstances;
                                                                                              5
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 42 of 64



                                        1   (ii) reflect the Debtor’s exercise of prudent business judgment consistent with its fiduciary duties;
                                        2   and (iii) is supported by reasonably equivalent value and consideration. The Loan was negotiated in
                                        3   good faith and at arm’s length between Debtor Parties and Lender. The Initial Advance to be
                                        4   extended under the DIP Loan Agreement and this Interim Financing Order will be extended by
                                        5   Lender in good faith, and for valid business purposes and uses by Debtor; and, as a consequence,
                                        6   Lender (and its successors and assigns) is entitled to the protection and benefits afforded by Section
                                        7   364(e) of the Bankruptcy Code, whether or not this Interim Financing Order or any provision
                                        8   thereof is vacated, reversed, stayed, or modified, on appeal or otherwise.
                                        9           Relief Essential; Best Interests. The relief requested in the Motion and granted by this
                                       10   Interim Financing Order is necessary, essential, and appropriate for the continued operation of the

                                       11   Debtor’s business and management and preservation of its bankruptcy estate and to avoid
1980 Festival Plaza Drive, Suite 700




                                       12   immediate and irreparable harm as contemplated by Bankruptcy Rule 4001. It is in the best
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   interests of Debtor’s estate that the Debtor be allowed to enter into the DIP Loan Agreement and the

                                       14   other Loan Documents, incur the Obligations, and grant to Lender the liens and claims

                                       15   contemplated in the DIP Loan Agreement, in this Interim Financing Order, and under the other

                                       16   Loan Documents.          The financing authorized hereunder on an interim basis is vital to avoid

                                       17   immediate irreparable harm to Debtor’s business, properties and estate and to allow the orderly

                                       18   continuation of Debtor’s business.
                                       19           Priming. To the extent that Romspen Mortgage Limited Partnership, an Ontario limited
                                       20   partnership (“Romspen”) or Apollo Development, LLC, a Colorado limited liability company
                                       21   (“Apollo” and, together with Romspen, the “Prepetition Secured Creditors”), has a Lien on or
                                       22   security interest in any of the Collateral (respectively, the “Potential Romspen Lien” and the
                                       23   “Potential Apollo Lien” and, collectively, the “Potential Liens”), but without so finding: (i) Apollo
                                       24   has consented to the Liens priming the Potential Apollo Lien under Section 364(d) of the

                                       25   Bankruptcy Code; (ii) as established by the evidence submitted in support of the Motion, to the

                                       26   extent that Romspen has a Lien on or a security interest in any of the Collateral, but without so

                                       27   finding, Romspen’s alleged interests in the Collateral are adequately protected by the value of the

                                       28   property securing its respective Liens and security interests; and (iii) as established by the evidence
                                                                                              6
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06          Desc
                                                                          Main Document    Page 43 of 64



                                        1   submitted in support of the Motion, to the extent that Romspen and Apollo have a Lien on or a
                                        2   security interest in any of the Collateral, but without so finding, Romspen’s and Apollo’s alleged
                                        3   interests in the Collateral are adequately protected by the proposed adequate protection payments
                                        4   set forth in the Motion. As such, based on the Motion and the unrefuted evidence submitted
                                        5   therewith establishing that the Romspen and Apollo are adequately protected, every Lien and
                                        6   security interest asserted by the Romspen and Apollo shall be properly primed in accordance with
                                        7   Section 364(d) of the Bankruptcy Code.
                                        8           NOW THEREFORE, upon the Motion and the record before this Court with respect to the
                                        9   Motion, including the record made during and the Interim Hearing, the declaration of Gary
                                       10   Greenberg filed in support of the Motion, and good and sufficient cause appearing therefor;
                                       11           IT IS HEREBY ORDERED that:
1980 Festival Plaza Drive, Suite 700




                                       12           1.       Motion Granted. The Motion is granted on an interim basis in accordance with the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   terms and conditions set forth in this Interim Financing Order. Any objections to the Motion with

                                       14   respect to the entry of this Interim Financing Order to the extent not withdrawn, waived, or

                                       15   otherwise resolved, and all reservations of rights included therein, if any, are hereby overruled on

                                       16   the merits and with prejudice.

                                       17           2.       Authorization of the Transaction.

                                       18                    (a)      With respect to the Initial Advance, the DIP Loan Agreement and the other
                                       19   Loan Documents are hereby approved on an interim basis. Debtor is expressly and immediately
                                       20   authorized and empowered to execute, deliver and enter into the Loan Documents, to take all acts
                                       21   necessary to effectuate and perform in accordance with the Loan Documents and, with respect to
                                       22   the Interim Advance, to pay all Obligations without further order of this Court.
                                       23                    (b)      In furtherance of the foregoing and without further approval of this Court,
                                       24   Debtor is hereby authorized on an interim basis to perform all acts, to make, execute, and deliver all

                                       25   instruments and documents (including, without limitation, the execution or recordation of any Loan

                                       26   Documents), and to pay all fees that may be required or necessary for Debtor’s performance of its

                                       27   obligations under the DIP Loan Agreement and other Loan Documents with respect to the Interim

                                       28   Advance, including, without limitation:
                                                                                                7
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 44 of 64



                                        1                             (i)     the execution, delivery, and performance of the Loan Documents,
                                        2   including, without limitation, the creation and perfection of the Liens described and provided for
                                        3   herein and in the Loan Documents;
                                        4                             (ii)    the non-refundable payment to Lender of the fees referred to in the
                                        5   Loan Documents on the Closing Date (which fees are hereby approved) and costs and expenses as
                                        6   may be due under the Loan Documents from time to time, including, without limitation, fees and
                                        7   expenses of the professionals retained by Lender (as and to the extent provided for in the Loan
                                        8   Documents) without the necessity of filing retention motions or fee applications;
                                        9                             (iii)   the Interest Reserve shall be funded from the Loan proceeds of the
                                       10   Initial Advance in the amount $23,000; and
                                       11                             (iv)    the performance of all other acts that may be necessary, required or
1980 Festival Plaza Drive, Suite 700




                                       12   advisable under or in connection with the Loan Documents with respect to the Initial Advance.
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13                    (c)      The DIP Loan Agreement and other Loan Documents shall represent,
                                       14   constitute, and evidence the Obligations; and the Loan Documents and Obligations shall be valid
                                       15   and binding obligations of Debtor, which obligations shall be enforceable against Debtor, its estate,
                                       16   and any successors thereof, including without limitation, any trustee appointed in any of the Chapter
                                       17   11 Case or any case under Chapter 7 of the Bankruptcy Code upon conversion of any of the Chapter
                                       18   11 Case (collectively, the “Successor Case”) in accordance with the terms thereof and this Interim
                                       19   Financing Order. All Obligations incurred, payments made, and transfers or grants of security set
                                       20   forth in this Interim Financing Order, the DIP Loan Agreement or the other Loan Documents by
                                       21   Debtor, with respect to the Interim Advance, is granted to or for the benefit of Lender for fair
                                       22   consideration and reasonably equivalent value, and are granted contemporaneously with the making
                                       23   of the Loan. No Obligation incurred, payment made, transfer or grant of security set forth in this
                                       24   Financing Order, the DIP Loan Agreement, or the other Loan Documents, with respect to the

                                       25   Interim Advance, by Debtor shall be stayed, restrained, voided, voidable, or recoverable under the

                                       26   Bankruptcy Code or under any applicable non-bankruptcy law, or subject to any defense, reduction,

                                       27   subordination, setoff, recoupment, counterclaim or any other challenge under the Bankruptcy Code

                                       28   or any applicable non-bankruptcy law, rule, or regulation.
                                                                                                8
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06        Desc
                                                                          Main Document    Page 45 of 64



                                        1           3.       Interest on Loan. In accordance with the DIP Loan Agreement, the rate of interest
                                        2   to be charged for the Loan shall be fifteen percent (15%) per annum (calculated on the basis of a
                                        3   360-day year and actual days elapsed), inclusive of the Accrual Rate. The Interest Reserve shall be
                                        4   funded in the initial amount of $23,000 from the proceeds of the Initial Advance into the Interest
                                        5   Reserve Account on the Closing Date. Upon and during the occurrence of an Event of Default, in
                                        6   accordance with the terms of the DIP Loan Agreement, the Obligations due under the Loan shall
                                        7   bear interest at twenty-four percent (24%) per annum (also calculated on the basis of a 360-day year
                                        8   and actual days elapsed) and shall be payable in cash on demand as set forth in the DIP Loan
                                        9   Agreement and other Loan Documents.
                                       10           4.       Loan Fee and Reimbursement Costs.             In accordance with the DIP Loan
                                       11   Agreement, Debtor shall pay Lender a loan fee for the Loan in the amount of Seventy-Five
1980 Festival Plaza Drive, Suite 700




                                       12   Thousand and No/100 Dollars ($75,000.00) (the “Origination Fee”). The Origination Fee shall be
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   paid on the Closing Date from the funding of the Loan and shall be deemed fully earned, payable

                                       14   and non-refundable upon receipt by Lender. On the Closing Date, the Debtor shall reimburse

                                       15   Lender, payable from the funding of the Loan, all expenses Lender incurs with respect to this Loan,

                                       16   including without limitation, all fees, costs and expenses of Lender incurred in connection with the

                                       17   negotiation, preparation and administration of the Loan, this DIP Loan Agreement, the Loan

                                       18   Documents and any other agreements or instruments related thereto.
                                       19           5.       Exit Fee. In accordance with the DIP Loan Agreement, and approved on an interim
                                       20   basis, Debtor shall pay Lender an exit fee for the Loan in the amount of Fifty Thousand and No/100
                                       21   Dollars ($50,000.00) (the “Exit Fee”). The Exit Fee shall be due and payable on the earlier of (a)
                                       22   the date Debtor repays the Loan in full, or (b) the Maturity Date.
                                       23           6.       Break-Up Fee. In accordance with the DIP Loan Agreement, the Debtor shall pay
                                       24   Lender a break-up fee for the Loan in the amount of Fifty Thousand and No/100 Dollars

                                       25   ($50,000.00) (the “Break-Up Fee”). The Break-Up Fee shall be paid on the Closing Date from the

                                       26   funding of the Loan and shall be deemed fully earned, payable and non-refundable upon receipt by

                                       27   Lender. In the event the Loan is approved on a final basis and the Final Financing Order becomes a

                                       28
                                                                                              9
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06          Desc
                                                                          Main Document    Page 46 of 64



                                        1   final, non-appealable order, the Break-Up Fee shall be applied toward payment of the Interest
                                        2   Reserve upon the funding of the Second Advance.
                                        3           7.       Validity of the Loan Documents. The Loan Documents shall constitute, and are
                                        4   hereby deemed on an interim basis with respect to the Initial Advance to be, the legal, valid and
                                        5   binding obligations of Debtor, enforceable against Debtor in accordance with the terms of the Loan
                                        6   Documents for all purposes during this Chapter 11 Case, in any subsequently converted Chapter 11
                                        7   Case of Debtor under Chapter 7 of the Bankruptcy Code or after dismissal of any of these Chapter
                                        8   11 Case. With respect to the Initial Advance, none of the validity, perfection, priority, extent or
                                        9   enforceability of the Obligations or the Liens granted to Lender shall be subject to any challenge by
                                       10   or on behalf of any Debtor or its estate, including, without limitation, an effort to equitably
                                       11   subordinate or avoid the Liens. With respect to the Initial Advance, no Obligation, payment,
1980 Festival Plaza Drive, Suite 700




                                       12   transfer or grant of security under the Loan Documents shall be stayed, restrained, voided, voidable
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   or recoverable under the Bankruptcy Code or under any applicable non-bankruptcy law, or subject
                                       14   to any defense, reduction, setoff, recoupment or counterclaim.
                                       15           8.       Superpriority Claims. In accordance with Section 364(c)(1) of the Bankruptcy
                                       16   Code, with respect to the Initial Advance, the Obligations shall constitute allowed administrative

                                       17   expense claims against Debtor with priority in payment over any and all administrative expenses

                                       18   and all other unsecured claims against Debtor now existing or hereafter arising, of any kind
                                       19   whatsoever, including all administrative expenses of the kind specified in, or ordered pursuant to
                                       20   Sections 503, 507, 546, 726 or any other provision of the Bankruptcy Code (the “Superpriority
                                       21   Claims”). The Superpriority Claims shall be considered administrative expenses allowed under
                                       22   Section 503(b) of the Bankruptcy Code (including for purposes of Section 1129(a)(9)(A) of the
                                       23   Bankruptcy Code), shall be against Debtor and shall be payable from and have recourse to all
                                       24   property of Debtor and its estate, whether existing prior to the Petition Date or acquired or arising

                                       25   thereafter, and now existing or hereafter acquired or arising, and all proceeds thereof and recoveries

                                       26   related thereto; provided, however, that such Superiority Claims shall be subject to the Carve Out

                                       27   and shall not be collectible from Avoidance Actions.

                                       28
                                                                                             10
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06               Desc
                                                                          Main Document    Page 47 of 64



                                        1           9.       DIP Liens. As more fully set forth in the Loan Documents, as security for the
                                        2   Obligations under the Loan related to the Initial Advance, Lender is hereby granted (effective as of
                                        3   the Petition Date, without the necessity of the execution by Debtor or the filing or recordation of
                                        4   mortgages, security agreements, lock box or control agreements, mortgages, financing statements,
                                        5   or any other instruments or otherwise) valid, binding, continuing, enforceable and fully perfected,
                                        6   security interests in, and Liens upon the Collateral, whether existing prior to the Petition Date or
                                        7   acquired or arising thereafter, and whether now existing or hereafter acquired or arising, of any
                                        8   nature whatsoever; provided, however, that such Liens shall be subject to the Carve Out. The Liens
                                        9   shall consist of:

                                       10           10.      First Lien on Unencumbered Real Property. Pursuant to Section 364(c)(2) of the

                                       11   Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected first priority Lien and
1980 Festival Plaza Drive, Suite 700




                                       12   security interest upon all Collateral that is not otherwise subject to a Lien;
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13           11.      Liens Senior to Other Liens. Pursuant to Section 364(d)(1) of the Bankruptcy Code,

                                       14   a valid, binding, continuing, enforceable and fully perfected first priority senior priming security

                                       15   interest in and senior priming Lien on all Collateral that is subject to existing Liens;

                                       16                    (a)      Except as expressly permitted under the Loan Documents, the Liens and the

                                       17   Superpriority Claims related to the Initial Advance, as applicable: (i) shall not be made subject to or

                                       18   pari passu with (A) any lien, security interest, or claim heretofore or hereinafter granted in any of
                                       19   the Chapter 11 Case or any Successor Case, and shall be valid and enforceable against Debtor, its
                                       20   estate, any trustee or other estate representative appointed or elected in the Chapter 11 Case or any
                                       21   Successor Case and/or upon the dismissal of any of the Chapter 11 Case or any Successor Case, (B)
                                       22   any lien that is avoided and preserved for the benefit of Debtor and its estate under Section 551 of
                                       23   the Bankruptcy Code or otherwise, (C) any intercompany or affiliate lien or claim, and/or (D) any
                                       24   lien arising after the Petition Date; and (ii) shall not be subject to Sections 506(c), 510, 549, 550 or

                                       25   551 of the Bankruptcy Code.

                                       26           12.      Automatic Effectiveness of Liens. The DIP Loan Agreement and this Interim

                                       27   Financing Order shall be sufficient and conclusive evidence of the validity, enforceability,

                                       28   perfection and priority of the Liens authorized herein without the necessity of filing or recording
                                                                                               11
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06             Desc
                                                                          Main Document    Page 48 of 64



                                        1   any financing statement, deed of trust, mortgage, or other instrument or document which may
                                        2   otherwise be required under the law of any jurisdiction or the taking of any other action to validate
                                        3   or perfect the Liens or to entitle the Liens to the priorities granted herein.
                                        4            13.     Notwithstanding the foregoing, Debtor is authorized to execute and deliver to Lender
                                        5   all financing statements, security agreements, notices of liens and other similar documents as
                                        6   Lender may request to grant, preserve, protect and perfect the validity and priority of the Liens
                                        7   authorized herein; provided, however, that notwithstanding anything to the contrary in this Interim
                                        8   Financing Order, the DIP Loan Agreement or any other Loan Document, no such filing or
                                        9   recordation shall be necessary or required to perfect the Liens, and neither Debtor nor any
                                       10   subsidiary or affiliate of a either Debtor shall be required to execute or deliver any mortgage,
                                       11   authorize any fixture filing, execute or deliver any agreement providing “control” as defined in
1980 Festival Plaza Drive, Suite 700




                                       12   Sections 9-104, 9-105, 9-106 and 9-107 of the Uniform Commercial Code as in effect in any
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   relevant jurisdiction or undertake any registration in respect of assets subject to a certificate of title
                                       14   in order to perfect the Liens in any portion of the Collateral, including any and all cash wherever
                                       15   located or held, and all such Liens and security interests are nonetheless hereby deemed fully and
                                       16   automatically perfected. Lender may, in its sole discretion, file such financing statements, security
                                       17   agreements, notices of liens and other similar documents, and is hereby granted relief from the
                                       18   automatic stay of Section 362 of the Bankruptcy Code in order to do so; and all such financing
                                       19   statements, security agreements, notices of liens and other similar documents shall be deemed to
                                       20   have been filed or recorded on the Petition Date. Lender, in its sole discretion, may, but is not
                                       21   required to, file a copy of this Financing Order as a financing statement with any recording officer
                                       22   designated to file financing statements or with any registry of deeds or similar office in any
                                       23   jurisdiction in which Debtor or Guarantors have real or personal property and, in such event, the
                                       24   subject filing or recording officer shall be authorized to file or record such copy of this Financing

                                       25   Order.
                                       26            14.     The Liens related to the Initial Advance and granted to Lender by this Interim
                                       27   Financing Order shall not be subject to challenge and shall attach and become valid, binding,
                                       28   continuing, fully-perfected, enforceable, effective and non-avoidable by operation of law as of the
                                                                                                12
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06          Desc
                                                                          Main Document    Page 49 of 64



                                        1   Petition Date, having the priority set forth in Paragraphs 8 and 9 of this Interim Financing Order,
                                        2   without the need for any further action by Debtor, Lender or any other Person and without the
                                        3   necessity of execution by Debtor, or the filing or recordation, of any financing statements,
                                        4   mortgages, security agreements, lock box or control agreements or any other documents or
                                        5   instruments or the taking of any other actions. Debtor, upon the request of Lender (i) shall enter
                                        6   into a deed of trust in recordable form on terms reasonably satisfactory to Lender with respect to
                                        7   any Collateral, (ii) authorize Lender to file and record such financing statements and fixture filings
                                        8   with respect to any Collateral identified by Lender, and (iii) take any such other action as required
                                        9   by Lender with respect to the Collateral identified by Lender in order to perfect the Liens granted to
                                       10   Lender hereby. Lender is authorized and the automatic stay is modified to the extent necessary to
                                       11   file or record such documents in its sole discretion, in which event, all such documents shall be
1980 Festival Plaza Drive, Suite 700




                                       12   deemed to have been filed or recorded at the time and on the date of entry of this Interim Financing
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   Order.
                                       14            15.     Adequate Protection Payments. So long as there is no Default or Event of Default
                                       15   under this Interim Financing Order, the DIP Loan Agreements, or any other Loan Document, the

                                       16   Debtor is authorized and directed to provide to the Prepetition Secured Creditors monthly adequate

                                       17   protection payments as set forth in the Budget in a monthly amount not greater than (i) $12,500

                                       18   with respect to Romspen, and (ii) $5,000 with respect to Apollo (the “Prepetition Adequate
                                       19   Protection Payments”). Notwithstanding the foregoing, to the extent the Court enters a final and
                                       20   non-appealable order that determines, pursuant to sections 506(a) or (b) of the Bankruptcy Code,
                                       21   that the Prepetition Adequate Protection Payments are not properly allocable to interest on one or
                                       22   more of the respective Potential Liens to which they were made, the Prepetition Adequate
                                       23   Protection Payments may be re-characterized as payment(s) applied to the principal amount of the
                                       24   respective Potential Liens.

                                       25            16.     No Further Consents. To the fullest extent permitted by the Bankruptcy Code or

                                       26   applicable law, any provision of any loan document, easement, use agreement, proffer, covenant,

                                       27   license, contract, organizational document or other instrument or agreement that requires the

                                       28   consent of any party or the payment of any fees or obligations to any governmental entity or non-
                                                                                             13
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 50 of 64



                                        1   governmental entity in order for the Debtor to pledge, grant, mortgage, sell, assign or otherwise
                                        2   transfer any fee or leasehold interest or the proceeds thereof or any other Collateral is hereby
                                        3   deemed to be inconsistent with the applicable provisions of the Bankruptcy Code and shall have no
                                        4   force or effect with respect to the Liens on such leasehold interests or such other Collateral or the
                                        5   proceeds of any assignment and/or sale thereof by any Debtor in favor of Lender in accordance with
                                        6   the terms of the Loan Documents and this Interim Financing Order.
                                        7             17.    Marshaling, Waiver of 506(c) Claims and Waiver of Equities. Lender shall not
                                        8   be subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to the
                                        9   Collateral, and all proceeds thereof shall be received and used in accordance with the Interim
                                       10   Financing Order. Lender shall (i) be entitled to all of the rights and benefits of Section 552(b) of
                                       11   the Bankruptcy Code, and the “equity of the case” exception under Section 552(b) shall not apply to
1980 Festival Plaza Drive, Suite 700




                                       12   Lender with respect to proceeds, products, offspring, or profits of any of the Collateral, and (ii) not
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   be subject to any surcharge claim under Sections 506(c) or 105(a) of the Bankruptcy Code or
                                       14   otherwise, for any costs and expenses incurred in connection with the preservation, protection or
                                       15   enhancement of, or realization by Lender upon the Collateral or and no costs or expenses of
                                       16   administration that have been or may be incurred in the Chapter 11 Case at any time shall be
                                       17   charged against Lender or any of its claims or Liens, and Debtor hereby irrevocably waive any such
                                       18   claims.
                                       19             18.    Section 552 and 726 Waivers. Neither Debtor nor any other Person shall assert any
                                       20   claim or right under Section 552 and 726 of the Bankruptcy Code or otherwise seek to avoid the
                                       21   imposition of Lender’s Liens on any property acquired by Debtor or its estate or to seek to
                                       22   surcharge any costs or expenses incurred in connection with the preservation, protection or
                                       23   enhancement of, or realization by, Lender upon the Collateral.
                                       24             19.    Restrictions on Granting Post-Petition Liens. No Lien having a priority superior

                                       25   to, pari passu with, or junior to the Liens granted by this Interim Financing Order to Lender shall be

                                       26   granted or permitted by any order of this Court heretofore or hereafter entered in these Chapter 11

                                       27   Case while any portion of the Loan or any Obligations under the Loan Documents is outstanding

                                       28   unless Lender has consented thereto in writing in its sole and absolute discretion. Except as
                                                                                              14
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06            Desc
                                                                          Main Document    Page 51 of 64



                                        1   expressly permitted by this Interim Financing Order and the Loan Documents, Debtor will not, at
                                        2   any time during these Chapter 11 Case, grant mortgages, security interests or Liens in the Collateral
                                        3   (or any portion thereof) to any other parties pursuant to Section 364(c) or (d) of the Bankruptcy
                                        4   Code or otherwise.
                                        5           20.      Automatic Stay. The automatic stay of Section 362 of the Bankruptcy Code shall
                                        6   have been modified, amended, annulled and terminated: (i) to permit the creation and perfection of
                                        7   Lender’s Liens and security interests, as more fully set forth in the Loan Documents and this
                                        8   Interim Financing Order and (ii) to permit Lender’s enforcement of all rights and remedies granted
                                        9   to Lender under the Loan Documents, the Inteirm Financing Order and applicable state and federal
                                       10   law, including without limitation the exercise of any prejudgment remedies by Lender and
                                       11   foreclosure by Lender under the Loan Documents upon an Event of Default under the Loan
1980 Festival Plaza Drive, Suite 700




                                       12   Documents, all without further order of the Bankruptcy Court.
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13           21.      As provided for in the DIP Loan Agreement and without further order from this
                                       14   Court, all automatic stays, including the automatic stay provisions of Section 362 of the Bankruptcy
                                       15   Code, are hereby vacated, terminated, and modified so that, upon and after the occurrence of an
                                       16   Event of Default, Lender can immediately exercise all of its rights and remedies in respect of the
                                       17   Collateral in accordance with this Interim Financing Order and the Loan Documents, as applicable.
                                       18   Upon the occurrence of an Event of Default, automatically and without further notice by or action
                                       19   of Lender or any other person, and without the necessity of notice to, the consent of or approval of
                                       20   the Bankruptcy Court or any other person: (i) the outstanding balance of the Loan, including all
                                       21   outstanding principal, accrued but unpaid interest and all other Obligations required to be paid
                                       22   under the Loan Documents, shall become immediately due and payable in full, with interest
                                       23   accruing thereon at the Default Rate at all times thereafter until paid in full, (ii) Lender may apply
                                       24   all amounts received by Lender in such order and manner as Lender may determine in its sole and

                                       25   absolute discretion, and (iii) Lender may exercise, without further order of the Bankruptcy Court,
                                       26   any rights and remedies provided to Lender under the Loan Documents, applicable federal, state
                                       27   and local law, or in equity, including without limitation, foreclosure on the Collateral.
                                       28
                                                                                              15
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06         Desc
                                                                          Main Document    Page 52 of 64



                                        1           22.      The rights and remedies of Lender upon an Event of Default are cumulative and not
                                        2   exclusive of any rights or remedies that Lender may have under the Loan Documents or otherwise.
                                        3   Debtor shall cooperate fully with Lender in its exercise of rights and remedies against the
                                        4   Collateral.
                                        5           23.      Upon an Event of Default, Debtor shall not have the right to contest the enforcement
                                        6   of the remedies set forth in this Interim Financing Order and the Loan Documents on any basis
                                        7   other than an assertion that no Event of Default has occurred, and, except with respect to such an
                                        8   assertion, no party-in-interest shall have the right to enjoin any such enforcement under Section 105
                                        9   of the Bankruptcy Code or otherwise or to seek any injunctive relief inconsistent with the provisions
                                       10   of this Interim Financing Order or the Loan Documents. Following the giving of written notice by
                                       11   Lender of the occurrence of an Event of Default under the Loan Documents, Debtor may seek an
1980 Festival Plaza Drive, Suite 700




                                       12   emergency hearing before this Court; provided, however, that the only issue that may be raised by
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   any party in opposition to the actions proposed or available to be taken by Lender upon an Event of

                                       14   Default, including foreclose on the Collateral, shall be whether, in fact, an Event of Default has

                                       15   occurred.

                                       16           24.      This Court shall retain exclusive jurisdiction to hear and resolve any disputes and

                                       17   enter any orders required by the provisions of this DIP Loan Agreement.

                                       18           25.      To the extent deemed appropriate by Lender in its sole and absolute discretion or if
                                       19   requested by a title company, upon an Event of Default under the Loan Documents, Lender is
                                       20   hereby authorized to file an ex parte application and to obtain entry of an ex parte order of the
                                       21   Bankruptcy Court confirming that the automatic stay has been vacated, terminated and modified to
                                       22   allow Lender to pursue its remedies under the Loan Documents, including without limitation,
                                       23   foreclosure or the Collateral.
                                       24           26.      No Creation or Evidence of Liability to Third Parties or Alter Ego Relationship.

                                       25   Lender shall not be found or deemed to be an alter ego of any Debtor, in a partnership of any kind

                                       26   with any Debtor, in a principal-agent relationship with any Debtor or otherwise liable for any

                                       27   liabilities of any Debtor as a result of Lender deciding to advance the Loan to Debtor, negotiating

                                       28   and entering into the Loan Documents, consenting to the Interim Financing Order, administering
                                                                                              16
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 53 of 64



                                        1   any loans, or taking any other actions permitted by the Loan Documents, and Debtor shall not be
                                        2   found or deemed to be a mere instrumentality of Lender as a result of the foregoing, and no such
                                        3   action (or conduct taken in furtherance of or comprising an integral part of any such action) shall be
                                        4   admissible in any proceeding as evidence that Lender is the alter ego, partner, principal of, or
                                        5   otherwise liable for any liability of any Debtor or that any Debtor is a mere instrumentality of
                                        6   Lender.
                                        7           27.      Indemnification.     Debtor is hereby authorized and directed on an interim basis to
                                        8   indemnify Lender (and its directors, officers, members, managers, employees, agents,
                                        9   representatives, attorneys, consultants, and advisors) against any liability arising in connection with
                                       10   the Loan Documents, to the extent set forth in the Loan Documents. All fees, costs, expenses and
                                       11   indemnities of Lender required herein and in the Loan Documents to be paid or reimbursed by
1980 Festival Plaza Drive, Suite 700




                                       12   Debtor shall be secured by the Collateral and afforded all of the priorities and protections afforded
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   to the Obligations under this Interim Financing Order and the Loan Documents.
                                       14           28.      Without limiting the foregoing or the indemnity provisions in the DIP Loan
                                       15   Agreement, Lender shall not have any liability (whether direct or indirect or in contract, tort or
                                       16   otherwise) to Debtor or any shareholder or creditor of the foregoing for or in connection with the
                                       17   transactions contemplated by the DIP Loan Agreement and the other Loan Documents, except to the
                                       18   extent such liability is found in a final non-appealable judgment by a court of competent jurisdiction
                                       19   to have resulted from such Lender’s gross negligence or willful misconduct; provided that in no
                                       20   event shall Lender be liable on any theory of liability for any special, indirect, consequential or
                                       21   punitive damages. The foregoing indemnity includes indemnification for Lender’s exercise of
                                       22   discretionary rights granted under, and in accordance with, this Interim Financing Order and the
                                       23   other Loan Documents. In all such litigation, or the preparation therefor, Lender shall be entitled to
                                       24   select its own counsel or other professionals and, in addition to the foregoing indemnity, Debtor

                                       25   agree to promptly pay the reasonable fees and expenses of such counsel or other professionals,

                                       26   unless such claim, damage, loss, liability or expense is found in a final non-appealable judgment by

                                       27   a court of competent jurisdiction to have resulted from Lender’s gross negligence or willful

                                       28   misconduct.
                                                                                               17
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06          Desc
                                                                          Main Document    Page 54 of 64



                                        1           29.      Binding Effect. The provisions of this Interim Financing Order shall be binding
                                        2   upon and inure to the benefit of Lender, Debtor, the Creditors Committee, any other official
                                        3   committee or estate representative appointed in any of the Chapter 11 Case, and their respective
                                        4   successors and assigns (including any Chapter 7 or Chapter 11 trustee hereafter appointed or elected
                                        5   for the estates of Debtor , an examiner appointed pursuant to Section 1104 of the Bankruptcy Code
                                        6   or any other fiduciary appointed as a legal representative of any Debtor or with respect to the
                                        7   property of Debtor’s estate). To the extent permitted by applicable law, this Interim Financing
                                        8   Order shall bind any trustee hereafter appointed for the estate of the Debtor, whether in these
                                        9   Chapter 11 Case or in the event of the conversion of any of these Chapter 11 Case to a liquidation
                                       10   under Chapter 7 of the Bankruptcy Code. Such binding effect is an integral part of this Interim
                                       11   Financing Order.
1980 Festival Plaza Drive, Suite 700




                                       12           30.      No Waiver. The failure at any time of Lender to require strict performance by
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   Debtor of any provision of this Interim Financing Order, or to seek relief or otherwise exercise its

                                       14   rights and remedies under this Interim Financing Order, the DIP Loan Agreement or the other Loan

                                       15   Documents or otherwise, shall not prejudice or constitute a waiver of any of Lender’s rights

                                       16   hereunder, thereunder, or otherwise. None of the rights or remedies of any party under this Interim

                                       17   Financing Order shall be deemed to have been amended, modified, suspended, or waived unless

                                       18   such amendment, modification, suspension, or waiver is in writing and signed by the party against
                                       19   whom enforcement is sought. No consents required hereunder by Lender shall be implied by any
                                       20   inaction or acquiescence by Lender.
                                       21           31.      Survival. The provisions of this Interim Financing Order and any actions taken
                                       22   pursuant thereto shall survive the entry of any order: (i) confirming any plan of reorganization or
                                       23   liquidation in this Chapter 11 Case (and, to the extent not satisfied in full in cash, the Obligations
                                       24   shall not be discharged by the entry of any such order, pursuant to Section 1141(d)(4) of the

                                       25   Bankruptcy Code, Debtor having hereby waived such discharge), (ii) converting this Chapter 11

                                       26   Case to a Chapter 7 case, or (iii) dismissing any of this Chapter 11 Case. The terms and provisions

                                       27   of this Interim Financing Order, as well as the Superpriority Claims and the Liens granted pursuant

                                       28   to this Interim Financing Order and the Loan Documents, shall continue in full force and effect
                                                                                             18
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06           Desc
                                                                          Main Document    Page 55 of 64



                                        1   notwithstanding the entry of any such order. The Superpriority Claims and the Liens granted
                                        2   pursuant to this Interim Financing Order shall maintain their priority as provided by this Interim
                                        3   Financing Order and the Loan Documents, and to the maximum extent permitted by law, until all of
                                        4   the Obligations are satisfied and paid in full in cash and discharged. In no event shall any plan of
                                        5   reorganization be allowed to alter the terms of the Loan Documents without the written consent of
                                        6   Lender in its sole and absolute discretion. Unless the Obligations shall have been satisfied and paid
                                        7   in full in cash, it shall constitute an Event of Default if Debtor seek, or if there is entered, (i) any
                                        8   modification of this Interim Financing Order without the prior written consent of Lender, and no
                                        9   such consent shall be implied by any other action, inaction or acquiescence of Lender, or (ii) an
                                       10   order converting or dismissing any of these Chapter 11 Case.
                                       11           32.      Modifications of Loan Documents. Debtor and Lender are hereby authorized to
1980 Festival Plaza Drive, Suite 700




                                       12   implement, in accordance with the terms of the Loan Documents, any non-material modifications of
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   the Loan Documents (including without limitation, any change in the number or composition of

                                       14   Lender) without further order of this Court upon five (5) Business Days’ notice to any Creditors

                                       15   Committee.

                                       16           33.      Insurance Policies. Debtor shall comply with the insurance requirements set forth

                                       17   in the Loan Documents. Additionally, until all of the Obligations are satisfied and paid in full in

                                       18   cash, Lender shall be, and shall be deemed to be, without any further action or notice, named as
                                       19   additional insured and loss payee, as applicable, on each insurance policy maintained now or in the
                                       20   future by Debtor which in any way relates to the Collateral. Notwithstanding the foregoing, to the
                                       21   extent provided for in the Loan Documents, Debtor is authorized and directed to take any actions
                                       22   that Lender shall request to have Lender added as an additional insured and loss payee on each
                                       23   insurance policy.
                                       24           34.      Protection Under Section 364(e). If any or all of the provisions of this Interim

                                       25   Financing Order are hereafter reversed, modified, vacated or stayed, such reversal, modification,

                                       26   vacation or stay shall not affect the (i) validity of any Obligations owing to Lender incurred prior to

                                       27   the actual receipt by Lender of written notice of the effective date of such reversal, modification,

                                       28   vacation or stay, or (ii) validity or enforceability of any claim, Lien, security interest or priority
                                                                                              19
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06          Desc
                                                                          Main Document    Page 56 of 64



                                        1   authorized or created hereby or pursuant to the Loan Documents with respect to any Obligations.
                                        2   Notwithstanding any such reversal, modification, vacation or stay, the incurrence of Obligations by
                                        3   Debtor prior to the actual receipt by Lender of written notice of the effective date of such reversal,
                                        4   modification, vacation or stay, shall be governed in all respects by the provisions of this Interim
                                        5   Financing Order and the other Loan Documents, and Lender shall be entitled to all of the rights,
                                        6   remedies, protections and benefits granted under Section 364(e) of the Bankruptcy Code, this
                                        7   Interim Financing Order, and the Loan Documents with respect to the incurrence of Obligations
                                        8   under the Loan Documents.
                                        9           35.      Effect of Dismissal of Chapter 11 Case . If this Chapter 11 Case is dismissed,
                                       10   converted or substantively consolidated, such dismissal, conversion or substantive consolidation of

                                       11   this Chapter 11 case shall not affect the rights of Lender under the Loan Documents or this Interim
1980 Festival Plaza Drive, Suite 700




                                       12   Financing Order, and all of the rights and remedies thereunder of Lender shall remain in full force
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   and effect as if this Chapter 11 Case had not been dismissed, converted, or substantively

                                       14   consolidated. If an order dismissing this Chapter 11 Case is at any time entered, such order shall

                                       15   provide (in accordance with Sections 105 and 349 of the Bankruptcy Code) that: (i) the Liens and

                                       16   Superpriority Claims granted to and conferred upon Lender and the protections afforded to Lender

                                       17   pursuant to this Interim Financing Order and the Loan Documents shall continue in full force and

                                       18   effect and shall maintain their priorities as provided in this Interim Financing Order until all
                                       19   Obligations shall have been paid and satisfied in full (and that such Liens, Superpriority Claims and
                                       20   other protections shall, notwithstanding such dismissal, remain binding on all interested parties);
                                       21   and (ii) to the greatest extent permitted by applicable law, this Court shall retain jurisdiction,
                                       22   notwithstanding such dismissal, for the purpose of enforcing the Liens and Superpriority Claims.
                                       23           36.      Choice of Law; Jurisdiction; Standing. The Loan and the Loan Documents (and
                                       24   the rights and obligations of the parties thereto) shall be governed by, and construed and interpreted

                                       25   in accordance with, the laws of the State of California, and, to the extent applicable, the Bankruptcy

                                       26   Code. The Bankruptcy Court shall have exclusive jurisdiction with respect to any and all disputes

                                       27   or matters under, or arising out of or in connection with, either the Loan or the Loan

                                       28
                                                                                             20
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06          Desc
                                                                          Main Document    Page 57 of 64



                                        1   Documents. Lender shall have standing, as a party in interest under Section 1109(b) of the
                                        2   Bankruptcy Code, to raise and appear and be heard on any issue in the Chapter 11 Case.
                                        3           37.      Order Effective.      This Interim Financing Order shall take effect immediately
                                        4   notwithstanding anything to the contrary prescribed by Bankruptcy Rules 4001 and 6004 or other
                                        5   applicable law.
                                        6           38.      No Requirement to Accept Title to Collateral. Lender shall not be obligated to
                                        7   accept title to any portion of the Collateral in payment of the indebtedness owed to Lender by
                                        8   Debtor in lieu of payment in cash or cash equivalents, nor shall Lender be obligated to accept
                                        9   payment in cash or cash equivalents that is encumbered by any interest of any person or entity other
                                       10   than Lender.
                                       11           39.      Controlling Effect of Interim Financing Order. To the extent any provision of
1980 Festival Plaza Drive, Suite 700




                                       12   this Interim Financing Order conflicts or is inconsistent with any provision of the Motion, the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   provisions of this Interim Financing Order shall control. To the extent any provision of the Motion

                                       14   or the Interim Financing Order conflicts with the Loan Documents, the Loan Documents shall

                                       15   control.

                                       16           40.      Limitation of Liability. In determining to enter into the Loan Documents and in

                                       17   making the Loan pursuant to this Interim Financing Order, the DIP Loan Agreement, or the other

                                       18   Loan Documents, Lender in its capacity as such shall not be deemed to be in control of the
                                       19   operations Debtor or to be acting as a “responsible person” or “owner or operator” with respect to
                                       20   the operation or management of Debtor (as such terms, or any similar terms, are used in the United
                                       21   States Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S. §§ 9601
                                       22   et seq., as amended, or any similar federal or state statute). Furthermore, nothing in this Interim
                                       23   Financing Order, the DIP Loan Agreement or the other Loan Documents shall in any way be
                                       24   construed or interpreted to impose or allow the imposition upon Lender of any liability for any

                                       25   claims pursuant to environmental law arising from the prepetition or postpetition activities of any of

                                       26   the Debtor. Lender in its capacity as such or any its affiliates or successors are not successors to

                                       27   Debtor or its estate by reason of any theory of law or equity, and Lender or any of its affiliates or

                                       28
                                                                                              21
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06            Desc
                                                                          Main Document    Page 58 of 64



                                        1   successors shall not assume or in any way be responsible for any liability or obligation pursuant to
                                        2   environmental law of any of the Debtor and/or its estate.
                                        3           41.      Retention of Jurisdiction. The Court shall retain jurisdiction to hear and determine
                                        4   all matters arising from the implementation of this Interim Financing Order.
                                        5           42.      Final Hearing. The final hearing (the “Final Hearing”) to consider entry of the
                                        6   Final Financing Order and final approval of the DIP Loan Agreement is scheduled for _________,
                                        7   2021 at _____:00 _____.m. Pacific time at the United States Bankruptcy Court for the Central
                                        8   District of California. If no objections to the relief sought in the Final Hearing are filed and served
                                        9   in accordance with this Interim Financing Order, no Final Hearing may be held, and a separate Final
                                       10   Financing Order may be presented by the Debtor and entered by this Court.
                                       11           43.      Final Hearing Notice. On or before ______________, 2021, the Debtors shall
1980 Festival Plaza Drive, Suite 700




                                       12   serve, by United States mail, first-class postage prepaid, copies of this Interim Final Order and
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   notice of the Final Hearing (the “Final Hearing Notice”) on: (i) the Office of the U.S. Trustee; (ii)

                                       14   the Debtors’ twenty (20) largest unsecured creditors; (iii) the Lender; (iv) the Prepetition Secured

                                       15   Creditors; (v) the parties having been given notice of the Interim Hearing; and (vi) any party which

                                       16   has filed prior to such date a request for notices with this Court. The Final Hearing Notice shall

                                       17   state that any party in interest objecting to the entry of the proposed Final Financing Order shall file

                                       18   written objections with the Clerk of the Bankruptcy Court no later than _________, 2021, which
                                       19   objections shall be served so that the same are received on or before such date by: (a) proposed
                                       20   counsel to the Debtor, Fox Rothschild LLP, 10250 Constellation Boulevard, Suite 900, Los
                                       21   Angeles, California 90067, Attn: Brett A. Axelrod, (b) counsel to the Lender, Garman Turner
                                       22   Gordon LLP, 7251 Amigo Street, Suite 210, Las Vegas, Nevada, 89118, Attn: Christine A. Murphy,
                                       23   and (c) the Office of the United States Trustee, 915 Wilshire Blvd, Suite 1850, Los Angeles,
                                       24   California 90017; and any reply filed by the Debtor or any party supporting entry of the Final

                                       25   Financing Order shall be filed with the Clerk of the United States Bankruptcy Court for the Central

                                       26   District of California, in each case to allow actual receipt of the foregoing no later than

                                       27   ___________, 2021.

                                       28           IT IS SO ORDERED.
                                                                                              22
                                            Active\121834933.v1-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06   Desc
                                                                          Main Document    Page 59 of 64



                                        1                                                         ###
                                        2
                                        3
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
                                       10
                                       11
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28
                                                                                             23
                                            Active\121834933.v1-4/21/21
            Case 9:21-bk-10412-MB                  Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06                                      Desc
                                                   Main Document    Page 60 of 64



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Fox Rothschild, LLP 1980 Festival Plaza Drive, Suite 700, Las Vegas, NV 89135

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND EMERGENCY MOTION
FOR INTERIM AND FINAL ORDERS: (I) AUTHORIZING DEBTOR TO OBTAIN POSTPETITION FINANCING; (II)
GRANTING LIENS AND SUPERPRIORITY CLAIMS; (III) GRANTING ADEQUATE PROTECTION TO PREPETITION
SECURED CREDITORS; (IV) MODIFYING THE AUTOMATIC STAY; AND (V) GRANTING RELATED RELIEF;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
04/21/2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


    •   Brett A Axelrod baxelrod@foxrothschild.com,
        pchlum@foxrothschild.com;msteen@foxrothschild.com;amwilson@foxrothschild.com
    •   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
    •   United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 04/22/2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 04/21/2021                    Patricia Chlum                                                   /s/Patricia Chlum
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
121897941.v1
Case 9:21-bk-10412-MB          Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06   Desc
                               Main Document    Page 61 of 64



Via Electronic Mail Service:



 Apollo Development                           ggreen2358@gmail.com
 Bethel Engineering                           russ@dbaengineers.com
 Capital Pacific Dev Group                    michaelo@cpdginc.com
 County of Santa Barbara PD                   dalazaer@co.santa-barbara.ca.us
 County of Santa Barbara Tax                  ttcpapg@co.santa-barbara.ca.us
 Dale Martin                                  kalikalikalima@yahoo.com
 David F. Stone                               stonearcheo@yahoo.com
 Dudek                                        jdavis@dudek.com
 Garman Turner Gordon                         tgray@Gtg.legal
                                              cmurphy@Gtg.legal
 Hamner Jewell & Assoc.                       ljewell@hamner-jewell.com
 Hollister & Brace                            pcandy@hbsb.com
 Kear Groundwater                             accounts@keargroundwater.com
 Nossaman LLP                                 dgraeler@nossaman.com
                                              jjaffe@nossaman.com
 PleinAire Design Group                       kjsmall@pleinairedg.com
 Rancho Maria Golf Club                       ashaverdian@nossaman.com
 Romspen Mortgage                             StevenMucha@romspen.com
 Stantec                                      Dennis.Lammers@stantec.com
 TW Land Planning & Development               twhite@twlandplan.com
 United States Trustee                        brian.fittipaldi@usdoj.gov




121900917.v1
Case 9:21-bk-10412-MB      Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06   Desc
                           Main Document    Page 62 of 64



                        SERVICE VIA FEDERAL EXPRESS

Apollo Development, LLC
Attn: Gary Greenberg
1420 S. Filbert Way
Denver, CO 80222

Artin N. Shaverdian
Nossaman LLP
777 South Figueroa, 34th Floor
Los Angeles, CA 90017

Bethel Engineering
Russ Garrison
2624 Airpark Drive
Santa Maria, CA 93455

Capital Pacific Development Group
Attn: Gavin Moores
209 W. Alamar Ave., Ste. A
Santa Barbara, CA 93105

County of Santa Barbara
105 E. Anapamu St., Room 109
Santa Barbara, CA 93101

County of Santa Barbara
Planning and Development
Attn: David Lazaer
123 East Anapamu
Santa Barbara, CA 93101

Dale Martin
181 Seminole Lane
Lake Havasu City, AZ 86404

David F. Stone Planning
27 West Constance Ave.
Santa Barbara, CA 93105

David Graeler
Nossaman LLP
777 South Figueroa, 34th Floor
Los Angeles, CA 90017




121898407.v1
Case 9:21-bk-10412-MB      Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06   Desc
                           Main Document    Page 63 of 64




Dudek
Attn: John Davis
605 Third Street
Encinitas, CA 92024

Forma Company
3050 Pullman St.
Costa Mesa, CA 92626

Hamner Jewell & Associates
Attn: Lillian Jewell
530 Paulding Circle, Ste. A
Santa Barbara, CA 93120

Hollister & Brace P.C.
Attn: Peter Candy
1126 Santa Barbara St.
Santa Barbara, CA 93101

Jill N. Jaffee
Nossaman LLP
777 South Figueroa, 34th Floor
Los Angeles, CA 90017

Kear Groundwater
Attn: Jordan Kear
P.O. Box 2601
Santa Barbara, CA 93120

PleinAire Design Group
Attn: Kevin Small
3203 Lightning St., Suite 201
Santa Maria, CA 93455

Rancho Maria Golf Club
1950 Highway 1
Santa Maria, CA 93455

Romspen Mortgage Ltd. Partnership
Attn: Wesley Roitman
162 Cumberland Street, Suite 300
Toronto ON M5R 3N5 Canada




121898407.v1
Case 9:21-bk-10412-MB     Doc 6 Filed 04/21/21 Entered 04/21/21 20:04:06   Desc
                          Main Document    Page 64 of 64



Romspen Mortgage Ltd. Partnership
c/o Trevor A. Jenkins
Bryan Cave Leighton Paisner LLP
1200 Main Street, Suite 3800
Kansas City, MO 64105-2122

Romspen Mortgage Ltd. Partnership
c/o Lorna Miller
Bryan Cave Leighton Paisner LLP
3161 Michelson Drive, Suite 1500
Irvine, CA 92612-4414

Stantec
Attn: Dennis Lammers
13980 Collections Center Dr.
Chicago, IL 60693

TW Land Planning & Development, LLC
Attn: Troy White
195 S. Broadway Street, Suite 209
Santa Maria, CA 93455

Brian D Fittipaldi
United States Department of Justice/OUST
1415 State Street, Suite 148
Santa Barbara, CA 93101




121898407.v1
